Name: 97/266/EC: Commission Decision of 18 December 1996 concerning a site information format for proposed Natura 2000 sites
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  natural environment;  environmental policy;  documentation
 Date Published: 1997-04-24

 24.4.1997 EN Official Journal of the European Communities L 107/1 COMMISSION DECISION of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (97/266/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/43/EEC of 21 May 1996 on the conservation of natural habitats and of wild fauna and flora (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular to the second subparagraph of Article 4 (1) thereof, Whereas the second subparagraph of Article 4 (1) of Directive 92/43/EEC provides that Member States are to transmit to the Commission the list of proposed Natura 2000 sites referred to in the first subparagraph of that Article 4 (1), together with information on each site, in a format established by the Commission in accordance with the procedure laid down in Article 21; Whereas for each Natura 2000 site proposed, the format needs to provide for a map of the site, name, location, extent and the data resulting from application of the criteria used in selecting the site; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 20 of Directive 92/43/EEC,. HAS ADOPTED THIS DECISION: Article 1 The format for the transmission of information under the second subparagraph of Article 4 (1) of Directive 92/43/EEC, contained in the Annex to this Decision, is adopted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 1996. For the Commission Ritt BJERREGAARD Member of the Commission (1) OJ No L 206, 22. 7. 1992, p. 7. ANNEX NATURA 2000 STANDARD DATA FORM EXPLANATORY NOTES TABLE OF CONTENTS Introduction 21 1. SITE IDENTIFICATION 24 1.1 Site type (obligatory) 24 1.2 Site code (obligatory) 24 1.3 Form compilation date (obligatory) 24 1.4 Update (obligatory) 24 1.5 Relations with other described sites (obligatory if relation exists) 25 1.6 Respondent (obligatory) 25 1.7 Site name (obligatory) 25 1.8 Site indication and designation dates (obligatory) 25 2. SITE LOCATION 25 2.1 Site-centre location (obligatory) 25 2.2 Site Surface Area (obligatory) 26 2.3 Site length 26 2.4 Altitude (to be supplied where relevant) 26 2.5 Administrative Region Code, Name and percentage cover within each region (obligatory) 26 2.6 Biogeographic region 26 3. ECOLOGICAL INFORMATION 28 3.1 Habitat types present on the site and site assessment for them 28 3.2 Species referred to in Article 4 of Council Directive 79/409/EEC and species listed in Annex II of Council Directive 92/43/EEC and site evaluation for them 31 3.3 Other important species of flora and fauna 34 4. SITE DESCRIPTION 34 4.1 General site character (obligatory) 35 4.2 Quality and importance (obligatory) 35 4.3 Vulnerability (obligatory) 35 4.4 Site designation (to be supplied where relevant) 35 4.5 Ownership (to be supplied where relevant) 35 4.6 Documentation 35 4.7 History (not to be filled in) 35 5. SITE PROTECTION AND RELATION WITH CORINE BIOTOPE SITES 36 5.1 Protection status at national and regional level (Appendix D) (obligatory) 36 5.2 Sites to which this site is related (neighbouring sites and sites belonging to different designation types) (to be supplied where relevant) 36 5.3 Relation of the described site with Corine biotop sites 36 6. INFORMATION ON IMPACTS AND ACTIVITIES IN AND AROUND THE SITE 37 6.1 General impacts and proportion of the surface area of the site affected (Appendix E) (to be supplied where relevant) 37 6.2 Site Management 37 7. MAP OF THE SITE (obligatory) 37 8. SLIDES AND OTHER PHOTOGRAPHIC MATERIAL (to be supplied where relevant) 38 Introduction Central to the success of Natura 2000 is the level of information, on habitats and species of Community interest which will be assembled during the coming years. Experience in data collection in Europe has been build up through the Corine biotopes projects, which at present describes over 6 000 sites in the European Union. The base for the core data fields incorporates this experience, amended and expanded in the framework of the directives concerned. As the sites classified under the birds and the habitats Directives will together form Natura 2000, a common baseline for both types is essential to achieve the objective of creating a coherent network. The data-entry form takes all aspects of both Directives into account and there is only a need for one form. All data fields from the existing data sheet for the birds Directive are fully compatible with the new entry form. So, where the data from the 1 100 Special Protection Areas (SPAs) exist, they can be transferred automatically. Therefore, this form will be used for all sites designated as SPAs under the birds Directive. As regards the habitats Directive it will initially be used to supply the necessary information for sites eligible for identification as sites of Community importance (SCIs) in application of Article 4 (1) of the Directive (Stage 1) to be completed by June 1995. The legal basis for providing the data to implement this phase of Natura 2000 is outlined in Article 4 of the Habitats Directive which defines that information shall include a map of the site, its name, location, extent and the data resulting from application of the criteria specified in Annex III (Stage 1) provided in a format established by the Commission in accordance with the procedure laid down in Article 21. under Article 4 (3) of the birds Directive Member States are already required to send the Commission all relevant information so that it may take appropriate initiatives with a view to the coordination necessary to ensure that the areas provided for in paragraph 1 and 2 (of Article 4) form a coherent whole which meets the protection requirements of these species in the geographical sea and land area where the Directive applies. The main objectives of the database are: 1. to provide the necessary information to enable the Commission, in partnership with the Member States, to coordinate measures to create a coherent Natura 2000 network and to evaluate its effectiveness for the conservation of Annex I habitats and for the habitats of species listed in Annex II of Council Directive 92/43/EEC as well as the habitats of Annex I bird species and other migratory bird species covered by Council Directive 79/409/EEC. 2. to provide information which will assist the Commission in other decision making capacities to ensure that the Nature 2000 network is fully considered in other policy areas and sectors of the Commission's activities in particular regional, agricultural, energy, transport and tourism policies. 3. to assist the Commission and the relevant committees in choosing actions for funding under Life and other financial instruments where data relevant to the conservation of sites, such as ownership and management practice, are likely to facilitate the decision making process. 4. to provide a useful forum for the exchange and sharing of information on habitats and species of Community interest to the benefit of all Member States. This document illustrates all elements which are part of the form. In addition, some elements will be subject of a user user manual in particular as to the interpretation of priority habitat types. The form is being designed with a view to paper records and computerized entry and transfer of data. Those data fields which must be filled in at the stage of identifying sites eligible as SCIs are shown as bold italics in the recording form and indicated as obligatory in the relevant sections of the explanatory notes. These fields are also obligatory for SPAs. As regards the ecological information requirements this is further clarified in Section 3 of the explanatory notes. The other fields should be filled in at the stage of classification as SPA or designation as SAC where the information is relevant to the conservation and management of the site. These fields are indicated in the explanatory notes as to be supplied where relevant. It is expected that all information relevant for the purposes of site designation or classification will be indicated. This includes, in particular, the information related to the justification of the site in question and to enable evaluation of its contribution to the effectiveness and coherence of the Natura 2000 network. Additional relevant information should be provided as soon as possible. Nevertheless, for sites definitively included in the Natura 2000 network, it is desirable to fill all fields since the information fields included in the form have been limited to those estimated as being of major importance for site protection and monitoring, both at national and Community levels. In consultation with the relevant authorities, it is hoped to develop the Natura 2000 database system in a format that will be compatible with the information gathered under international agreements and convention, such as biogenetic reserves and the European diploma of the Council of Europe. Note that in addition to the habitat recording within each site, the Member States will have to supply, pursuant to Annex III of the habitats Directive, the total area covered by each habitat type within their country, and that in addition to the population data within each site, an overall estimate of population figures within each national territory is needed for annex III analysis. This information, as well as information on bird populations, will be subject of separate files. A database is at present being established under the auspices of the Ornis Committee to compile ddta on bird populations in each region of the Community. Figure 1 Possible relationships between sites Natura 2000 data-entry form and database One form type is to be used for all sites included in this stage of the development of Natura 2000 to cover classified Special Protection Areas (SPAs) and those sites that are eligible as sites of Community importance (SCI). There may be cases where a relationship exists between two, or more Natura 2000 sites. Figure 1 outlines the different possible relationships that can exist between two Natura 2000 sites. In cases where an overlap exists between two sites or where one of them is within the other, there will be a need to complete two separate forms. This is due to the different legal implications arising from the different designation types. 1. SITE IDENTIFICATION 1.1. Site type (obligatory) This one-character code takes into account the possible relations between proposed eligible Sites of Community Importance (SCI) and classified Special Protection Sites (SPA). Each of these codes (from A to K) corresponds to a particular relation as outlined in Figure 1. Where a relationship exists with more than one other site use the code which defines the predominant relationship. The code also automatically allows identification of the site type (whether it is SPA, eligible as SCI or both). 1.2. Site code (obligatory) In a relational database, each site is recognized by a unique code which forms the key-item within the database. The unique site code comprises nine characters and consists of two components: 1. the first two codes are the country codes AT Austria BE Belgium DE Germany DK Denmark ES Spain FI Finland FR France GR Greece IE Ireland IT Italy LU Luxembourg NL The Netherlands PT Portugal SE Sweden UK United Kingdom 2. the remaining seven characters, which serve to create a unique alphanumeric code for each site, are to be given following a logical and coherent system defined by the responsible national authority. Note that there may also be a relation between the described site and those identified as Corine Biotopes Sites. This information is to be given in Section 5 of the form which deals with relations with other designated areas (optional). 1.3. Form compilation date (obligatory) Enter the date you wish to see as the compilation date for the information recorded. The data field takes the form of the year (four digits) followed by the month in numeric form (two digits). Example: 1.99305: data first compiled in May 1993. 1.4. Update (obligatory) Enter the date when the information reported for the site was last changed, using the same format as for Date. In the case of a record of a new site leave the update field as six spaces. Where the information has been updated several times this field contains the date the information was changed most recently. Intermediate updates are stored in the history field, together with the nature of the change (see 3.7). 1.5. Relations with other described sites (obligatory if relation exists) This field provides a cross-reference to all related described sites for which the Natura 2000 form is being used: proposed eligible sites of Community importance (SCI) and classified special protection areas (SPA) (and in the future will be used for sites designated as special areas of conservation). Give the site code of each related site. 1.6. Respondent (obligatory) Enter here the name, affiliation and address of the individual or organization providing the information contained in the record. If major parts of the information have been supplied by more than one individual or organization, each one of them will be entered, together with their own name, affiliation and address. 1.7. Site name (obligatory) Sites names are entered in their local language. In this way, difficult translation is avoided and integration of existing data on the national or local level is straightforward. In the case of different characters (e.g. Greek), names are transliterated. 1.8. Site indication and designation dates (obligatory) Four dates can be involved, the date the site is proposed as eligible for identification as a site of Community importance (SCI), the date the site is confirmed as a SCI, and two designation dates (SAC and SPA), there is a need to store the date for each one of them. Four sub-fields will indicate the year and month the site was proposed as eligible for identification as a site of Community importance (SCI), the date the site is confirmed as a SCI, the date the site has officially been listed by the Member States as a special protection area, and/or finally the date it was designated as a special area of conservation. Where a site has been designated and subsequently enlarged, the year of initial listing is presented and the most recent total area is given. 2. SITE LOCATION 2.1. Site-centre location (obligatory) The geographical coordinates (longitude and latitude) of the site centre must be entered in degrees, minutes and seconds of arc. Degrees, minutes and seconds of longitude west of the meridian of Greenwich are conventionally given a negative value, and degrees east a positive value, which can be confirmed with a + sign or taken as understood if the sign is replaced with a space. This avoids coordinate problems if data are subsequently transferred to a geographical information system (GIS). For sites composed of several distinct areas, the coordinates of the most important sub-area is entered. Almost all countries use different scales, projection types and parameters for the production of topographic maps. Being the most important source for coordinate identification such alternative coordinate systems (UTM, Lambert Conformal or Azimuthal, Gauss-Kruger, etc.) are acceptable for recording site locations on the condition that the projection type and parameters are indicated in section 7 (map of the site). These coordinate references will be converted in a GIS to degrees of longitude and latitude for storage in the final database. Although site-centre coordinates are missing in almost all source documents please make the extra effort to fill in this field accurately. It is the key to mapping and overlay procedures with other thematic data layers (such as Land Cover, soil type, land use, air quality, ...). Anyone transferring data to the central database and who wants to use an alternative coordinate system will have to talk to the competent Commission service. Once coordinates are accurately recorded information on other data fields can be filled in an automatic way, without lengthy procedures. If site boundaries are transferred in digital way this field can be automatically calculated as the central point of the polygons. 2.2. Site surface area (obligatory) The surface area of a site is entered in hectares. Although it is an obligatory field, the value of -99 is given to sites for which the area is still unknown. A value of 0 can be correct if the site is a cave or cliff. In this case the field 2.3. is obligatory. When the area of the site has changed over time, the most recent total area is entered. 2.3. Site length (obligatory if 2.2. {attention} 0) This field is only obligatory when area measurements are not relevant (e.g. caves, cliffs). Site length is entered in kilometres. When the length of the site has changed over time, the most recent total length is entered. 2.4. Altitude (to be supplied where relevant) Enter the altitude of the site above sea level in three sub-fields which record the minimum, maximum and mean altitude within the site boundaries. It is also important to record negative (below sea-level) values where they exist. The mean value should be calculated as the weighted average of the altitude classes within the site. In order to calculate altitude data in an automatic way, using an existing digital elevation model (DEM) in a G1S system, it is extremely important to spend more time to accurately record site co-ordinates and boundaries. Such a model will become available for use within the Commission through the Eurostat Gisco-project. 2.5. Administrative region code, name and percentage cover within each region (obligatory) Eurostat has developed a standard hierarchical coding system for the regions of the European Community to reference statistical data. This coding system must be applied to all regional coding applications in the Commission. A full description can be found in the publication of Eurostat and Appendix A. The NUTS-codes are entered for each site, together with the percentage of the site within each region. One code is obligatory. Where a site is split over different regions, as many codes as regions which are involved are entered in the database at the most detailed level (5 characters). The Region name is required for cross-check. Where boundary information exists in digital form the percentage cover of the site in different NUTS regions can be calculated in digital form. Where sites include a marine component that is not covered by the NUTS system, the % area of the site within this component should be noted as well. 2.6. Biogeographic region(s) (obligatory) With reference to the map of the biographic regions (Figure 2: Doc. Hab 95/10) indicate in which region(s) the sites occurs by marking the appropriate boxes. Figure 2 Map of biogeographic regions (Doc. Hab 95/10) 3. ECOLOGICAL INFORMATION For the establishment of the list of sites of Community importance (SCI) under Directive 92/43/EEC Member States must provide the relevant information on the habitat types of Annex I (section 3.1) and for the species of flora and fauna of Annex II (sections 3.2.c to 3.2.g). In the final phase of designation or classification of the site listed under either Directive all the ecological information necessary to enable evaluation of the contribution of the site to the overall effectiveness and coherence of the Natura 2000 network must be provided. For sites classified or to be classified as special protection areas (SPA)  all the relevant information on Annex I species (section 3.2.a) and migratory species not included in Annex I (section 3.2.b) is obligatory,  information concerning the habitats of Annex I (section 3.1) and the species of fauna and flora of Annex II (Sections 3.2.c to 3.2.g) must also be provided for all or that part of the site if it is also recognized as of Community importance pursuant to Council Directive 92/43/EEC or simultaneously designated as a Special Area of Conservation (SAC),  all other relevant information on species of fauna and flora (section 3.3) is desirable,  in the case of a site being classified as a SPA, and not being recognised in total or in part as being of Community importance under Council Directive 92/43/EEC, but yet for which certain information on natural habitats or on species of fauna and flora is relevant for the conservation of the bird species for which the SPA was classified this information is desirable. For sites to be designated as special areas of conservation (SAC)  all relevant information concerning the types of habitats of Annex I (section 3.1) and the species of fauna and flora of Annex II (sections 3.2.c to 3.2.g) is obligatory,  all relevant information concerning bird species of Annex I and migratory species pursuant to Council Directive 79/409/EEC (sections 3.2.a and 3.2.b) must be provided for all or that part of the site which is simultaneously classified or to be classified as a SPA,  all other relevant information on species of fauna and flora (section 3.3) is desirable. 3.1. Habitat types present on the site and site assessment for them (i) Codes and % cover of habitats  Annex I habitat types: codes and their % cover within the site (Appendix B) Enter here the code of the habitat types of Annex I of Directive 92/43/EEC, as indicated in Appendix B. This four character code follows the hierarchical presentation of the habitat types in Annex I of the Directive. All Annex I habitats occurring in the specific site must be entered, with the % cover (linked to criteria A(b) of Annex III of the Directive). Example: 4110/005: 5 % of the site is covered by Annex I habitat type number 4110. (ii) Site assessment criteria for a given natural habitat type in Annex I (in accordance with section A of Annex III)  REPRESENTATIV1TY: = A(a) of Annex III: degree of representativity of the habitat type on the site. Criterion A(a) of Annex III should be linked to the interpretation manual of Annex I habitat types since this manual provides a definition, a list of characteristic species and other relevant elements. The degree of representativity gives a measure of how typical a habitat type is. If need be, this assessment should likewise take into account the representativity of the habitat type concerned on the site in question, either for a group of habitat types or for a particular combination of different habitat types. If the field data, namely quantitative data, for the comparison do not exist or if measurement of the criterion is not feasible, the best expert judgment may be used to rank the habitat type. The following ranking system should be used: A : excellent representativity, B: : good representativity, C: : significant representativity. Furthermore, all cases where a habitat type is present on the site in question in a nonsignificant manner must be indicated in a fourth category: D : non-significant presence. In cases where the site representativity for the habitat type concerned is classed D: non-significant, no other indication is required for the other evaluation criteria concerning this habitat type on the site in question. In these cases the criteria Relative surface, Conservation status and Global evaluationshould not be marked.  RELATIVE SURFACE: = A(b) of Annex III: Area of the site covered by the natural habitat type in relation to the total area covered by that natural habitat type within the national territory. Theoretically, to assess criterion A(b) one needs to measure the surface covered by the habitat type in the site, and the total surface of the national territory that is covered by the same habitat type. Although this is evident, it can be extremely difficult to make these measurements, especially those concerning the reference national surface. This criterion should be expressed as a percentage p. Whether the two measures exist or can be obtained (and the percentage can therefore be calculated) or that the result arises from an estimation according to the best judgement (which is the more likely situation) an evaluation of p in class intervals should be made using the following progressive model. A : 100  ¥ p > 15 % B : 15  ¥ p > 2 % C : 2  ¥ p > 0 %  CONSERVATION STATUS: = A(c) of Annex III: Degree of conservation of the structure and functions of the natural habitat type, concerned and restoration possibilities This criterion comprises three sub-criteria: (i) degree of conservation of the structure, (ii) degree of conservation of the functions, (iii) restoration possibility. Although the above sub-criteria could be evaluated separately, they should nonetheless be combined for the requirements of selection of sites proposed on the national list as they have a complex and interdependent influence on the process. (i) Degree of conservation of structure This sub-criterion should be linked to the interpretation manual on Annex I habitats since this manual provides a definition, a list of characteristic species and other relevant elements. Comparing the structure of a given habitat type present in the site with the data of the interpretation manual (and other relevant scientific information), and even with the same habitat type in other sites, it should be possible to establish a ranking system as follows, using the best expert judgment: I: excellent structure, II: structure well conserved, III: average or partially degraded structure. In cases where the sub-class excellent structure is given the criterion A(c) should in its totality be classed as A: excellent conservation, independently of the grading of the other two sub-criteria. In cases where the habitat type concerned on the site in question does not possess an excellent structure, it is still necessary to evaluate the other two sub-criteria. (ii) Degree of conservation of functions It can be difficult to define and measure the functions of a particular habitat type on the defined site and their conservation, and to do this independently of other habitat types. For this reason it is useful to paraphrase the conservation of functions by the prospects (capacity and probability) of the habitat type concerned on the site in question to maintain its structure for the future, given on the one hand the possible unfavourable influences and on the other hand all the reasonable conservation effort which is possible. I : excellent prospects II : good prospects III : average or unfavourable prospects In cases where the sub-class I: excellent prospects or II: good prospects are combined with the grading II: structure well conserved of the first sub-criterion, the criterion A(c) should in its totality by classed A: - excellent conservation or B: good conservation respectively, independently of the grading of the third sub-criterion which should not further be considered. In cases where the sub-class III: average or unfavourable prospects is combined with the grading III: average or partially degraded structure of the first sub-criterion, the criterion A(c) in its entirety should be classed as C: average or reduced conservation independently of the grading of the third sub-criterion which should not further be considered. (iii) Restoration possibilities. This sub-criterion is used to evaluate to what extent the restoration of an habitat type concerned on the site in question could be possible. The first thing to evaluate is its feasibility from a scientific point of view: does the current state of knowledge provide an answer to the what to do and how to do it questions? This implies a full knowledge of the structure and functions of the habitat type and of the concrete management plans and prescriptions needed to restore it, that's to say, to stabilize or increase the percentage of area covered by that habitat type, to re-establish the specific structure and functions which are necessary for its long-term maintenance and to maintain or restore a favourable conservation status for its typical species. The second question that may be asked is the whether it is cost-effective from a nature conservation point of view?. This assessment must take into consideration the degree of threat and rarity of the habitat type. The ranking system should be the following, using best expert judgement: I : restoration easy, II : restoration possible with an average effort, III : restoration difficult or impossible. Synthesis: applying to the overall grading of the three sub-criteria A : excellent conservation = excellent structure, independent of the grading of the other two sub-criteria, = structure well conserved and excellent prospects independent of the grading of the third criterion. B : good conservation = structure well conserved and good prospects independent of the grading of the third sub-criterion, = structure well conserved and average/maybe unfavourable prospects and restoration easy or possible with average effort, = average structure/partially degraded, excellent prospects and restoration easy or possible with average effort. = average structure/partially degraded, good prospects and easy restoration. C: : average or reduced conservation = all other combinations.  GLOBAL ASSESSMENT = A(d) of Annex III: Global assessment of the value of the site for conservation of the natural habitat type concerned. This criterion should be used to assess the previous criteria in an integrated way and taking into consideration the different weights they may have for the habitat under consideration. Other aspects may be considered regarding the evaluation of the most relevant elements in order to globally assess their positive or negative influence on the conservation of the habitat type. The most relevant elements may vary from habitat type to habitat type; they may include the human activities, both in the site or in its neighbouring areas, that are likely to influence the conservation status of the habitat type, the ownership of the land, the existing legal status of the site, the ecological relations between the different habitat types and species, etc. The best expert judgment may be used to assess this global value, and the ranking system used to express it should be as follows: A: : excellent value, B: : good value, C: : significant value. 3.2. Species referred to in Article 4 of Directive 79/409/EEC and species listed in Annex II to Directive 92/43/EEC and site evaluation for them (i) Code, name and population data on species For sites as appropriate enter the scientific name of all bird species relevant for Article 4 (1) and 4 (2) of Council Directive 79/409/EEC, and of all fauna and flora species listed on Annex II of Council Directive 92/43/EEC that occur at the site with an indication of their population within the site (see below). Each relevant species is also to be indicated by a four character sequential code taken from Appendix C, including all migratory bird species, linked to Article 4 (2) of Council Directive 79/409/EEC. As a number of fauna species, in particular many bird species, are migratory the site may be important for different aspects of the life cycle of species. These are categorized below:  Resident: to be found throughout the year on the site,  Breeding/reproducing: uses the site to nest and raise young,  Staging: site used on migration or for moulting outside the breeding grounds,  Wintering: uses the site during the winter. Where a non-resident population is to be found at a site in more than one season entries should be made in the appropriate fields. As regards abundance, always enter exact population data where known. Where an exact number is not known give population range in which it falls (1-5, 6-10, 11-50, 51-100, 101-250, 251-500, 501-1 000, 1 001-10 000, > 10 000). Where a population range is not known but information exists on minimum or maximum population size, indicate abundance by < (less than) or > (greater than). Indicate with a suffix whether the population value is pairs (p) or individuals (i). For some species with specialized breeding systems, counts may be of males and females separately: these could be suffixed (m) or (f) respectively. In particular for mammals, amphibians/reptiles and fishes no numeric information might be available at all. In this case note the population size/density by indicating whether the species is common (C), rare (R) or very rare (V). In the absence of any population data indicate it as being present (P). For invertebrates and plants in the few special cases where abundance of the species is known for the site, give population estimate or population range as given above. Otherwise indicate whether the species is common (C), rare (R), or very rare (V). In the absence of any population data indicate it as being present (P). If, in the absence of any population data a site is still known to be of Community importance for a species, describe the character of the population in the site description text field Quality outlining the nature of the population (e.g. dense, dispersed or isolated). The following species groups are recorded separately: birds, mammals, amphibians and reptiles, fishes, invertebrates and plants. (ii) Site assessment criteria for a given species in Annex II (in accordance with Section B of Annex III)  POPULATION: = B(a) of Annex III: Size and density of the population of the species present on the site in relation to the populations present within national territory This criterion exists to evaluate the relative size or density of the population in the site with that of the national population. This last aspect is in general quite difficult to evaluate. The optimal measure would be a percentage, resulting from the ratio of the population in the site/population in the national territory. As proposed for criterion A(b) an estimate or a class interval should be used according to the following progressive model: A : 100 %  ¥ p > 15 %, B: : 15 %  ¥ p > 2 %, C: : 2 %  ¥ p > 0 %. Furthermore, all cases where a population of the species concerned is present on the site in question in a non-significant manner must be indicated in a fourth category. D: : non-significant population. In cases where the site representativity for the population concerned is classes D: non-significant, no other indication is required for the other evaluation criteria concerning this habitat type on the site in question. In these cases the criteria Conservation, Isolation and Global evaluationshould not be marked.  CONSERVATION: = B(b) of Annex III: Degree of conservation of the features of the habitat which are important for the species concerned and possibilities for restoration This criterion comprises two sub-criteria: (i) degree of conservation of the features of the habitat important for the species; (ii) restoration possibilities. (i) Degree of conservation of the features of the habitat important for the species Criterion (i) requires a global evaluation of the features of the habitat regarding the biological requirements of a given species. The features relating to population dynamics are among the most appropriate for both animal and plant species. The structure of the habitat and some abiotic features should be assessed. The best expert judgment should be used to rank this criterion: I. : elements in excellent condition, II. : elements well conserved, III. : elements in average or partially degraded condition, In cases where the sub-class I: elements in excellent condition or II: elements well conserved is given the criterion B(b) should in its totality be classed A: excellent conservation or B: good conservation respectively. Independent of the grading of the other sub-criterion. (ii) Restoration possibilities For this sub-criterion, which only needs to be taken into account when the elements are in an average or partially degraded condition, an approach analogous to that of criterion A (c) (iii), should be used, adding an evaluation of the viability of the population under consideration. This should result in the system of grading as follows: I : restoration easy, II : restoration possible with average effort, III : restoration difficult or impossible. Synthesis applying to classification of the two sub-criteria A. : conservation excellent = elements in an excellent condition, independent of the grading of the possibility of restoration, B: : good conservation = elements well conserved independent of the grading of the possibility of restoration, = elements in average or partially degraded condition and easy to restore, C: : average or reduced conservation = all other combinations.  ISOLATION: = B(c) of Annex III: Degree of isolation of the population present on the site in relation to the natural range of the species. This criterion may be interpreted as an approximate measure of the contribution of a given population to the genetic diversity of the species on the one hand and of the fragility of this specific population on the other hand. Using a simplistic approach one may say that the more a population is isolated (in relation to its natural range), the greater is its contribution to the genetic diversity of the species. Consequently the term isolation should be considered in a wider context, applying equally to strict endemics, to sub-species/varieties/races as well as sub-populations of a meta-population. In this context the following grading should be used: A : population (almost) isolated, B : population not-isolated, but on margins of area of distribution, C : population not-isolated within extended distribution range.  GLOBAL = B(d) of Annex III: Global assessment of the value of the site for conservation of the species concerned. This criterion refers to the global assessment of the value of the site for the conservation of the species concerned. It may be used to sum up the previous criteria and also to assess other features of the site thought to be relevant for a given species. These features may vary from one species to another and might include human activities on the site or in nearby areas which are capable of influencing the conservation status of the species, land management, the statutory protection of the site, ecological relations between the different types of habitats and species, etc. A best expert judgment may be used for this global evaluation, using the following ranking system: A : excellent value, B: : good value, C: : significant value. 3.3. Other species (to be supplied where relevant) All other important species of flora and fauna may be subsequently entered, where they are relevant to the conservation and management of the site, according to the following procedure:  Tick the box of appropriate species group,  Provide the scientific name of the species  Give regular maximum population data for the species where possible. Where quantitative data do not exist indicate abundance semi-quantitatively or qualitatively using the notation outlined in Section 3.2.i..  Please indicate the motivation for listing each species using the following categories:  A. National Red Data list,  B. Endemics,  C. International Conventions (including Berne, Bonn and Biodiversity),  D. Other reasons. Further details on the motivations for listing individual species, especially regarding D, can be given in Section 4.2 which is the free-text field for describing the quality and importance of the site). The codes of Appendix III are not used here, nor is there any site assessment for the species. 4. SITE DESCRIPTION This section is principally for free-text description of key-site characteristics which has two purposes:  to allow key information to be recorded which is inadequately represented in the code list,  to provide a concise and structural description of the site when details are being displayed. 4.1. General site character (obligatory) This field should provide an overall picture of the site. Summarize the broad characteristics of the site starting with an indication of the site's division into broad habitat classes using best expert judgment to estimate their percentage cover (these habitat classes are pre-formulated in the corresponding field). The total cover of habitat classes should be 100 % and correspond to the total surface area of the site. The main geological, geomorphological and landscape features of importance should be described here. Where relevant indicate the dominant vegetation types. Also mention other non-Annex I habitats important for the conservation of the site. Where further detailed breakdown of the information on habitat classes is important for the conservation of the site (e.g. whether dehesas or vineyards) this should be given in the free text section called other site characteristics. Information on small linear and mosaic-type wooded areas (hedges, bocage, tree lines) should also be provided under this general text. 4.2. Quality and importance (obligatory) Enter the overall indication of the quality and importance of the site, in view of the conservation objectives of the directives. For internationally important wetlands that regularly hold 20 000 waterfowl this fact should be entered here. Where a species is listed in Section 3.3 with motivation D, outline the basis for its inclusion. 4.3. Vulnerability (obligatory) Indicate the nature and extent of pressures upon the site from human and other influences and the fragility of habitats and ecosystems found there. This field should include a description of important elements not adequately covered by the coded data contained in section 6.1. 4.4. Site designation (to be supplied where relevant) Enter as free text any aspect of the site designation that is not adequately covered by the codes used in site designation codes fields (see Section 5). 4.5. Ownership (to be supplied where relevant) Enter a general description of the site ownership (e.g. private; state, conservation NGO). If possible include an estimate of the proportion of the site area in each ownership class. 4.6. Documentation (to be supplied where relevant) If available, for each site reference is made to relevant publications and/or scientific data concerning the site. Information entering should be made according to standard convention for scientific references. Unpublished or communications, referring to the information given in the recording form, should be included wherever useful. 4.7. History (not to be filled in) This field will be used by the competent Commission service to maintain a log of the stages by which the current site record developed. Examples of the information to be recorded include:  initial notification,  correction of errors,  changes resulting from actual physical changes in the site. In each case, the history field comprises three sub-fields which are:  the date of the change,  name of the field that is being changed,  a description outlining the changes that have been made, 5. SITE PROTECTION AND RELATION WITH CORINE BIOTOPE SITES With regard to the recorded relationships indicated in 5.1 and 5.2 below, a map clearly showing the boundaries of these related sites must be delivered (see Section 7 of explanatory notes for further clarification on this) 5.1. Protection status at national and regional level (Appendix D) (obligatory) For each Member State, Appendix D contains a sequential list of the relevant nature conservation designation types which have statutory protection with their definition from the national/regional level. Three list of protection types cover the following three categories: A. Designation types used with the intention to protect fauna, flora, habitats and landscapes (the latter as far as relevant for fauna, flora and for habitat protection); B. Statutes under sectorial, particularly forestry, legislative and administrative acts providing an adequate protection relevant for fauna, flora and habitat conservation; C. Private statute providing durable protection for fauna, flora or habitats. Protection types are ranked by strictness of protection starting the strictest statutes. Where there is no protection status for the site it is important to indicate this by using the national code corresponding to No protection status For each site the codes of the appropriate designation types are to be entered, together with the % cover within the site for each designation type. The information stored in this field is on the level of the different designation types. If several nature reserves of the same type are included in the recorded site, the percentage of the total area covered by these reserves is to be entered. The relation of individual designated areas with the site is recorded separately (see 5.2). 5.2. Sites to which this site is related (neighbouring sites and sites belonging to different designation types) (to be supplied where relevant) This part of the recording form allows neighbouring sites or sites belonging to different designation types which overlap or neighbour each other to be indicated. The interrelationship between the different types is also established by cross-referencing them. All possible relationships are coded using one of the following:  types are coincident (use code =),  the described site includes another site completely (use code +),  the other site includes the described site completely (use code -),  the two sites partially overlap (use code *). In addition to entering these codes, the percentage of the described site that is overlapping with the other site should be entered.  Neighbouring sites are indicated with a /. In addition, the form provides for possible designation types on the international level (e.g.. Ramsar, biogenetic, European diploma, Barcelona, biosphere, World Heritage) and first some open text fields in which national designations with the name of the site can be mentioned together with the type of relation an % overlap with reference to the described site. This permits cross-referencing with the designated areas database. 5.3. Relationship with Corine biotope sites (to be supplied where relevant) For all described sites which overlap with Corine biotope sites, record the Corine site code, the type of overlap (using notation as in 5.2.) and the percentage of the described site that is overlapping with the Corine site. 6. INFORMATION ON IMPACTS AND ACTIVITIES. IN AND AROUND THE SITE 6.1. General impacts and proportion of the surface area of the site affected (Appendix E) (to be supplied where relevant) Impacts relate to all human activities and natural process that may have an influence, either positive or negative, on the conservation and management of the site (listed in Appendix E). Considering the impacts and activities within the site: enter the appropriate codes from Appendix E,  indicate the intensity of their influence on the site using the following categories:  A: high influence  B: medium influence  C: low influence,  give the percentage of the surface area of the site affected by them,  indicate whether their influence is positive (+), neutral (0) or negative (-).  Also describe the impacts and activities in the surroundings of the site. The surroundings is the area where the outside impacts and activities may affect the integrity of the site. It will depend among other things on local topography, the nature of the site and on the type of human activities. If there are relevant impacts or activities which are not included in this list, indicate them in the free-text field vulnerability in Section 4.3. 6.2. Site Management Body responsible for the management of the site (to be supplied where relevant) Enter the full reference including name, address and phone/fax of the authority and/or individual responsible for the management of the site. Information on site management plans and practice, including traditional human activities (to be supplied where relevant) A concise overview of the management plans undertaken or under preparation, with an agenda of actions. These should take into account the threats to the site described by the human activities in association with the vulnerability field (4.3.). As already indicated in the introduction, information of this kind can in many cases be an important consideration when estimating the degree of success when evaluating the conservation measures proposed under LIFE or other financial instruments. Please cite any plans published. 7. MAP OF THE SITE (obligatory) By mapping site boundaries, information on the site can be more precisely spatially referenced. When digitalized data can be explored in the context of the wider environment, by means of digital overlay with other data layers (e.g. results from the Land Cover project, soils, water quality or physical planning data). This enables the data to be used in a variety of applications which require exact information about spatial relationships. For example, the data become much more useful as an aid to environmental impact assessment. All sites must be drawn on maps of the same detail and quality as the official published topographic maps and meeting all the standards of the competent topographical institute with a scale of 1:100 000 or the nearest possible scale, with a line thickness smaller than 0,4 mm. Using this scale where several nearby sites occur the same map should be used for all sires. If site boundaries are also available from a geographical information system, with reference to map series used for digitization, scale, map projection and parameters, these digital data should be accessible and information related hereto included in the form. The areas corresponding to the main categories of designation having the highest degree of conservation must be drawn on a second map with exactly the same characteristics as the first map. In addition, if available, an aerial photograph of the site is considered to be very useful to understand the nature of the site. 8. SLIDES AND OTHER PHOTOGRAPHIC MATERIAL (to be supplied where relevant) List of slides and other photographic material, sent in together with the form, with reference to subject, place and recording date. Although optional, it is very useful to have photographic material to understand the general form of the site concerned, especially when problems or complaints arise for a particular site. In addition, these slides can be used by the Commission for information or educational purposes concerning the Natura 2000 network. The number of the slide indicated in the form must also be given on a copy of the slide. With regard to all slides and photographs the author and copyright should also be provided. NATURA 2000 NETWORK APPENDICES TO RECORDING FORM Appendix A: List of all regions in European Union as defined by Eurostat in the NUTS-coding system Appendix B Habitat types of Annex I of Directive 92/43/EEC Code Annex I code P Habitat type 1110 11.25 Sandbanks which are slightly covered by sea water all the time 1120 11.34 * Posidonia beds 1130 13.2 Estuaries 1140 14 Mudflats and sandflats not covered by seawater at low tide 1150 21 * Lagoons 1160  Large shallow inlets and bays 1170  Reefs 1180  Marine columns in shallow water made by leaking gases 1210 17.2 Annual vegetation of drift lines 1220 17.3 Perennial vegetation of stony banks 1230 18.21 Vegetated sea cliffs of the Atlantic and Baltic coasts 1240 18.22 Vegetated sea cliffs of the Mediterranean coasts (with endemic Limonium spp.) 1250 18.23 Vegetated sea cliffs of the Macaronesian coasts (flora endemic to these coasts) 1310 15.11 Salicornia and other annuals colonizing mud and sand 1320 15.12 Spartina swards (Spartinion) 1330 15.13 Atlantic salt meadows (Glauco-Puccinellietalia) 1340 15.14 * Continental salt meadows (Puccinellietalia distantis) 1410 15.15 Mediterranean salt meadows (Juncetalia maritimi) 1420 15.16 Mediterranean and thermo-Atlantic halophilous scrubs (Arthrocnemetalia fructicosae) 1430 15.17 Iberia halo-nitrophilous scrubs (Pegano-Salsoletea) 1510 15.18 * Salt steppes (Limonietalia) 1520 15.19 * Gypsum steppes (Gypsophiletalia) 1530 15.1A * Pannonic salt steppes and salt marshes 2110 16.211 Embryonic shifting dunes 2120 16.212 Shifting dunes along the shoreline with Ammophila arenaria (white dunes) 2130 16.221 -> 16.227 * Fixed dunes with herbaceous vegetation (grey dunes) 2131 16.221 * Galio-Koelerion albescentis 2132 16.222 * Euphorbio-Helichrysion 2133 16.223 * Crucianellion maritimae 2134 16.224 * Euphorbia terracina 2135 16.225 * Mesobromion 2136 16.226 * Trifolio-Gerantietea sanguinei, Galio maritimi-Geranion sanguinei 2137 16.227 * Thero-Airion, Botrychio-Polygaletum, Tuberarion guttatae 2140 16.23 * Decalcified fixed dunes with Empetrum nigrum 2150 16.24 * Eu-atlantic decalcified fixed dunes (Calluno-Ulicetea) 2160 16.25 Dunes with Hyppophae rhamnoides 2170 16.26 Dunes with Salix arenaria 2180 16.29 Wooded dunes of the Atlantic coast 2190 16.31 -> 16.35 Humid dune slacks 2191 16.31 Dune-slack pools 2192 16.32 Dune-slack pioneer swards 2193 16.33 Dune-slack fens 2194 16.34 Dune-slack grasslands 2195 16.35 Dune-slack reedbeds and sedgebeds 21A0 1A * Machairs (* in machairs in Ireland) 2210 16.223 Crucianellion maritimae fixed beach dunes 2220 16.224 Dunes with Euphorbia terracina 2230 16.228 Malcolmietalia dune grasslands 2240 16.229 Brachypodietalia dune grasslands with annuals 2250 16.27 * Dune juniper thickets (Juniperus spp.) 2260 16.28 Dune scleorophyllous scrubs (Cisto-Lavenduletalia) 2270 16.29 x 42.8 * Wooded dunes with Pinus pinea and/or Pinus pinaster 2310 64.1 x 31.223 Dry sandy heaths with Calluna and Genista 2320 64.1 x 31.227 Dry sandy heaths with Calluna and Empetrum nigrum 2330 64.1 x 35.2 Open grassland with Corynephorus and Agrostis of continental dunes 2340 64.71 * Pannonic inland dunes 3110 22.11 x 22.31 Oligotrophic waters containing very few minerals of Atlantic sandy plains with amphibious vegetation: Lobelia, Littorelia and Isoetes 3120 22.11 x 22.34 Oligotrophic waters containing very few minerals of West Mediterranean sandy plains with Isoetes 3130 22.12 x (22.31 & 22.32) Oligotrophic waters in medio-European and perialpine area with amphibious vegetation: Littorelia or Isoetes or annual vegetation on exposed banks (Nanocyperetalia) 3131 22.12 x 22.31 Oligotrophic waters in medio-European and perialpine area with amphibious vegetation: Littorelia or Isoetes 3132 22.12 x 22.32 Oligotrophic waters in medio-European and perialpine area with annual vegetation on exposed banks (Nanocyperetalia) 3140 22.12 x 22.44 Hard oligo-mesotrophic waters with benthic vegetation of chara formations 3150 22.13 Natural euthrophic lakes with Magnopotamion or Hydrocharition-type vegetation 3160 22.14 Dystrophic lakes 3170 22.34 * Mediterranean temporary ponds 3180  * Turloughs (Ireland) 3220 24.221 & 24.222 Alpine rivers and the herbaceous vegetation along their banks 3221 24.221 Subalpine willowherb stream community 3222 24.222 Alpine gravel bed community 3230 24.223 Alpine rivers and their ligneous vegetation with Myricaria germanica 3240 24.224 Alpine rivers and their ligneous vegetation with Salix elaegnos 3250 24.225 Constantly flowing Mediterranean rivers with Glaucium flavum 3260 24.4 Floating vegetation of Ranunculus of plane, submountainous rivers 3270 24.52 Chenopodietum rubri of submountainous rivers 3280 24.53 Constantly flowing Mediterranean rivers: Paspalo-Agrostidion and hanging curtains of Salix and Populus alba 3290  Intermittently flowing Mediterranean rivers 4010 31.11 Northern Atlantic wet heaths with Erica tetralix 4020 31.12 * Southern Atlantic wet heaths with Erica ciliaris and Erica tetralix 4030 31.2 Dry heaths (all subtypes) 4040 31.234 * Dry coastal heaths with Erica vagans and Ulex maritimus 4050 31.3 * Endemic macaronesian dry heaths 4060 31.4 Alpine and subalpine heaths 4070 31.5 * Scrub with Pinus mugo and Rhododendron hirsutum (Mugo-Rhododendretum hirsuti) 4080 31.622 Sub-Arctic willow scrub 4090 31.7 Endemic oro-Mediterranean heaths with gorse 5110 31.82 Stable Buxus sempervirens formations on calcareous rock slopes (Berberidion p.) 5120 31.842 Mountain Genista purgans formations 5130 31.88 Juniperus communis formations on calcareous heaths or grasslands 5140 31.89 * Cistus palhinhae formations on maritime wet heaths (Junipero-Cistetum palhinhae) 5210 32.131 -> 32.135 Juniper formations 5211 32.131 Juniperus oxycedrus arborescent matorral 5212 32.132 Juniperus phoenicea arborescent matorral 5213 32.133 Juniperus excelsa and J. foetidissima arborescent matorrals 5214 32.134 Juniperus communis arborescent matorral 5215 32.135 Juniperus drupacea arborescent matorral 5220 32.17 * Matorral with Zyziphus 5230 32.18 * Matorral with Laurus nobilis 5310 32.216 Laurel thickets 5320 32.217 Low formations of euphorbia close to cliffs 5330 32.22 -> 32.26 All types 5331 32.22 Tree-spurge formations 5332 32.23 Diss-dominated garrigues 5333 32.24 Palmetto-brush 5334 32.25 Pre-desert scrub 5335 32.26 Thermo-mediterranean broom fields (retamares) 5410 33.1 Astralago-Plantaginetum subulatae phrygana 5420 33.3 Sarcopoterium spinosum phrygana 5430 33.4 Cretan formations (Euphorbieto-Verbascion) 6110 34.11 * Karstic calcareous grasslands (Alysso-Sedion albi) 6120 34.12 * Xeric sand calcareous grasslands (Koelerion glaucae) 6130 34.2 Calaminarian grasslands 6140 36.314 Siliceous Pyrenean grasslands with Festuca eskia 6150 36.32 Siliceous alpine and boreal grass 6160 36.36 Siliceous Festuca indigesta Iberian grasslands 6170 36.41 -> 36.45 Alpine calcareous grasslands 6171 36.41 Rusty sedge meadows and related communities 6172 36.42 Wind edge naked-rush swards 6173 36.43 Stepped and garland grasslands 6174 36.44 Alpine heavy metal communities 6175 36.45 Oro-Mediterranean stripped grasslands 6180 36.5 Macaronesian mountain grasslands 6210 34.31 -> 34.34 * On calcareous substrates (Festuco Brometalia)(* important orchid sites) 6211 34.31 * Sub-continental steppic grasslands 6212 34.32 * Sub-Atlantic semi-dry calcareous grasslands 6213 34.33 * Sub-Atlantic very dry calcareous grasslands 6214 34.34 * Central European calcaro-siliceous grasslands 6220 34.5 * Pseudo-steppe with grasses and annuals (Thero-Brachypodietea) 6230 35.1 * Species-rich Nardus grasslands, on siliceous substrates in mountain areas (and submountain areas, in continental Europe) 6240 34.31 * Sub-continental steppic grassland 6250 34.91 * Pannonic steppes 6260 34.A1 * Pannonic sand steppes 6310 32.11 With Quercus suber and/or Quercus ilex 6410 37.31 Molinia meadows on chalk and clay (Eu-Molinion) 6420 37.4 Mediterranean tall-herb and rush meadows (Molinio-Holoschoenion) 6430 37.7 & 37.8 Eutrophic tall herbs 6431 37.7 Humid tall herb fringes of watercourses and woodlands 6432 37.8 Subalpine and alpine tall herb communities 6440  Cnidion venosae meadows liable to flooding 6510 38.2 Lowland hay meadows (Alopecurus pratensis, Sanguisorba officinalis) 6520 38.3 Mountain hay meadows (British types with Geranium sylvaticum) 7110 51.1 * Active raised bogs 7120 51.2 Degraded raised bogs (still capable of natural regeneration) 7130 52.1 & 52.2 * Blanket bog (*active only) 7131 52.1 * Lowland blanket bogs 7132 52.2 * Upland blanket bogs 7140 54.5 Transition mires and quaking bogs 7150 54.6 Depressions on peat substrates (Rhynchosporion) 7210 53.3 * Calcareous fens with Cladium mariscus and Carex davalliana 7220 54.12 * Petrifying springs with tufa formation (Cratoneurion) 7230 54.2 Alkaline fens 7240 54.3 * Alpine pioneer formations of Caricion bicoloris-atrofuscae 7310 54.8 * Aapa mires 7320 54.9 * Palsa mires 8110 61.1 Siliceous 8120 61.2 Eutric 8130 61.3 Western Mediterranean and alpine thermophilous 8140 61.4 Balkan 8150 61.5 Medio-European siliceous 8160 61.6 * Medio-European calcareous 8210 62.1 & 62.1A Calcareous sub-types 8211 62.11 Western eu-Mediterranean and oro-Iberian calcareous cliffs 8212 62.12 Central Pyrenean calcareous cliffs 8213 62.13 Liguro-apennine calcareous cliffs 8214 62.14 Southern Italian calcareous cliffs 8215 62.15 Alpine and sub-Mediterranean calcareous cliffs 8216 62.16 Eu-Mediterranean Greek calcareous cliffs 8217 62.17 Aegean calcareous cliffs 8218 62.18 Southern Greek montane cliffs 8219 62.19 Central Greek montane cliffs 821A 62.1A Northern Greek calcareous cliffs 8220 62.2 Silicicolous sub-types 8230 62.3 Pioneer vegetation of rock surfaces 8240 62.4 * Limestone pavements 8310 65 Caves not open to the public 8320  Fields of lava and natural excavations 8330  Submerged or partly submerged sea caves 8340  Permanent glaciers 9010 42.C * Western taiga 9110 41.11 Luzulo-Fagetum beech forests 9120 41.12 Beech forests with Ilex and Taxus, rich in epiphytes (Ilici-Fagion) 9130 41.13 Asperulo-Fagetum beech forests 9140 41.15 Subalpine beech woods with Acer and Rumex arifolius 9150 41.16 Calcareous beech forests (Cephalanthero-Fagion) 9160 41.24 Stellario-Carpinetum oak-hornbeam forests 9170 41.26 Galio-Carpinetum oak-hornbeam forests 9180 41.4 * Tilio-Acerion ravine forests 9190 41.51 Old acidophilous oak woods with Quercus robur on sandy plains 91A0 41.53 Old oak woods with Ilex and Blechnum in British Isles 91B0 41.86 Fraxinus angustifolia woods 91C0 42,51 * Caledonian forest 91D0 44.A1 -> 44.A4 * Bog woodland 91D1 44.A1 * Sphagnum birch woods 91D2 44.A2 * Scots pine bog woods 91D3 44.A3 * Mountain pine bog woods 91D4 44.A4 * Sphagnum spruce woods 91 44.3 * Residual alluvial forests (Alnion glutinoso-incanae) 91F0 44.4 Mixed oak-elm-ash forests of great rivers 91G0 41.2B * Pannonic oak-hornbeam forests 91H0 41.7374 * Pannonian white-oak woods 91I0 41.7A * Euro-Siberian steppe oak woods 9210 41.181 * Apennine beech forests with Taxus and Ilex 9220 41.184 * Apennine beech forests with Abies alba and beech forests with Abies nebrodensis 9230 41.6 Galicio-Portuguese oak woods with Quercus robur and Quercus pyrenaica 9240 41.77 Quercus faginea woods (Iberian Peninsula) 9250 41.85 Quercus trojana woods (Italy and Greece) 9260 41.9 Chestnut woods 9270 41.1A X 42.17 Hellenic beech forests with Abies borisii-regis 9280 41.1B Quercus frainetto woods 9290 42.A1 Cypress forests (Acero-Cupression) 92A0 44.17 Salix alba and Populus alba galleries 92B0 44.52 Riparian formations on intermittent Mediterranean water courses with Rhododendron ponticum, Salix and others 92C0 44.7 Oriental plane woods (Platanion orientalis) 92D0 44.8 Thermo-Mediterranean riparian galleries (Nerio-Tamariceteae) and south-west Iberian Peninsula riparian galleries (Securinegion tinctoriae) 9310 41.7C Cretan Quercus brachyphylla forests 9320 45.1 Olea and Ceratonia forests 9330 45.2 Quercus suber forests 9340 45.3 Quercus ilex forests 9350 45.5 Quercus macrolepis forests 9360 45.61 -> 45.63 * Macaronesian laurel forests (Laurus, Ocotea) 9361 45.61 * Azorean laurisilvas 9362 45.62 * Madeiran laurisilvas 9363 45.63 * Canarian laurisilvas 9370 45.7 * Palm groves of Phoenix 9380 45.8 Forests of Ilex aquifolium 9410 42.21 -> 42.23 Acidophilous forests (Vaccinio-Piceetea) 9411 42.21 Sub-alpine spruce forests of the Alps 9412 42.22 Montane spruce forests of the inner Alps 9413 42.23 Subalpine hercynian forests 9420 42.31 & 42.32 Alpine forests with larch and Pinus cembra 9421 42.31 Eastern siliceous larch and arolla forests 9422 42.32 Eastern calcicolous larch and arolla forests 9430 42.4 * Pinus uncinata forests (*on gypsum or limestone) 9510 42.14 * Appenine Abies alba and Picea excelsa forests 9520 42.19 Abies pinsapo forests 9530 42.61 -> 42.66 * Mediterranean pine forests with endemic black pines 9531 42.61 * Italian Pinus nigra forests 9532 42.62 * Greek Pinus nigra forests 9533 42.63 * Salzmann's pine forests 9534 42.64 * Corsican laricio pine forests 9535 42.65 * Calabrian laricio pine forests 9536 42.66 * Pallas's pine forests 9540 42.8 Mediterranean pine forests with endemic Mesogean pines, including Pinus mugo and Pinus leucodermis 9550 42.9 Macaronesian pine forests (endemic) 9560 42.A2 -> 42.A5 & 42.A8 * Endemic Mediterranean forests with Juniperus spp. 9561 42.A2 * Spanish juniper woods 9562 42.A3 * Grecian juniper woods 9563 42.A4 * Stinking juniper (Juniperus foetidissima) woods 9564 42.A5 * Syrian juniper (Juniperus drupaceae) woods 9565 42.A8 * Macaronesian juniper woods 9570 42.A6 * Tetraclinis articulata forests (Murcia) 9580 42.A71 -> 42.A73 * Taxus baccata woods 9581 42.A71 * British yew woods 9582 42.A72 * Corsican yew woods 9583 42.A73 * Sardinian yew woods Appendix C Bird species of Annex I of Directive 79/409/EEC Nowak code Species name Annex I II/I II/2 III/l III/2 A402 Accipiter brevipes Y A085 Accipiter gentilis A400 Accipiter gentilis arrigonii Y A086 Accipiter nisus A401 Accipiter nisus granti Y A298 Acrocephalus arundinaceus A293 Acrocephalus melanopogon Y A294 Acrocephalus paludicola Y A296 Acrocephalus palustris A295 Acrocephalus schoenobaenus A297 Acrocephalus scirpaceus A168 Actitis hypoleucos A324 Aegithalos caudatus A223 Aegolius funereus Y A079 Aegypius monachus Y A247 Alauda arvensis A200 Alca torda A229 Alcedo atthis Y A111 Alectoris barbara Y Y Y A411 Alectoris chukar A109 Alectoris graeca Y A412 Alectoris graeca saxatilis Y A413 Alectoris graeca whitakeri Y A110 Alectoris rufa Y Y A203 Alle alle A054 Anas acuta Y Y A056 Anas clypeata Y Y A052 Anas crecca Y Y A050 Anas penelope Y Y A053 Anas platyrhynchos Y Y A055 Anas querquedula Y A051 Anas strepera Y A041 Anser albifrons Y A394 Anser albifrons albifrons Y A395 Anser albifrons flavirostris Y A043 Anser anser Y Y A040 Anser brachyrhynchus Y A042 Anser erythropus Y A039 Anser fabalis Y A432 Anthus berthelotii A255 Anthus campestris Y A258 Anthus cervinus A257 Anthus pratensis A254 Anthus richardi A259 Anthus spinoletta A256 Anthus trivialis A226 Apus apus A424 Apus caffer Y A228 Apus melba A227 Apus pallidus A425 Apus unicolor A405 Aquila adalberti Y A091 Aquila chrysaetos Y A090 Aquila clanga Y A404 Aquila heliaca Y A089 Aquila pomarina Y A028 Ardea cinerea A029 Ardea purpurea Y A024 Ardeola ralloides Y A169 Arenaria interpres A222 Asio flammeus Y A221 Asio otus A218 Athene noctua A059 Aythya ferina Y Y A061 Aythya fuligula Y Y A062 Aythya marila Y Y A060 Aythya nyroca Y A263 Bombycilla garrulus A104 Bonasa bonasia Y Y A021 Botaurus stellaris Y A046 Branta bernicla Y A044 Branta canadensis Y A045 Branta leucopsis Y A396 Branta ruficollis Y A215 Bubo bubo Y A025 Bubulcus ibis A452 Bucanetes githagineus Y A067 Bucephala clangula Y A387 Bulweria bulwerii Y A133 Burhinus oedicnemus Y A087 Buteo buteo A088 Buteo lagopus A403 Buteo rufinus Y A243 Calandrella brachydactyla Y A431 Calandrella rufescens A374 Calcarius lapponicus A144 Calidris alba A149 Calidris alpina A143 Calidris canutus Y A147 Calidris ferruginea A148 Calidris maritima A145 Calidris minuta A146 Calidris temminckii A010 Calonectris diomedea Y A224 Caprimulgus europaeus Y A225 Caprimulgus ruficollis A366 Carduelis cannabina A364 Carduelis carduelis A363 Carduelis chloris A368 Carduelis flammea A367 Carduelis flavirostris A365 Carduelis spinus A371 Carpodacus erythrinus A202 Cepphus grylle A268 Cercotrichas galactotes A335 Certhia brachydactyla A334 Certhia familiaris A288 Cettia cetti A138 Charadrius alexandrinus A417 Charadrius asiaticus A136 Charadrius dubius A137 Charadrius hiaticula A430 Chersophilus duponti Y A416 Chlamydotis undulata Y A196 Chlidonias hybridus Y A198 Chlidonias leucopterus A197 Chlidonias niger Y A031 Ciconia ciconia Y A030 Ciconia nigra Y A264 Cinclus cinclus A080 Circaetus gallicus Y A081 Circus aeruginosus Y A082 Circus cyaneus Y A083 Circus macrourus Y A084 Circus pygargus Y A289 Cisticola juncidis A211 Clamator glandarius A064 Clangula hyemalis Y A373 Coccothraustes coccothraustes A422 Columba bollii Y A423 Columba junoniae Y A206 Columba livia Y A207 Columba oenas Y A208 Columba palumbus Y Y A421 Columba palumbus azorica Y A455 Columba trocaz Y A231 Coracias garrulus Y A350 Corvus corax A349 Corvus corone Y A348 Corvus frugilegus Y A347 Corvus monedula Y A113 Coturnix coturnix Y A122 Crex crex Y A212 Cuculus canorus A134 Cursorius cursor Y A454 Cyanopica cyana A037 Cygnus bewickii Y A038 Cygnus cygnus Y A036 Cygnus olor Y A253 Delichon urbica A239 Dendrocopos leucotos Y A237 Dendrocopos major A427 Dendrocopos major canariensis Y A428 Dendrocopos major thanneri Y A238 Dendrocopos medius Y A240 Dendrocopos minor A429 Dendrocopus syriacus Y A236 Dryocopus martius Y A027 Egretta alba Y A026 Egretta garzetta Y A399 Elanus caeruleus Y A447 Emberiza caesia Y A378 Emberiza cia A446 Emberiza cineracea Y A377 Emberiza cirlus A376 Emberiza citrinella A379 Emberiza hortulana Y A382 Emberiza melanocephala A380 Emberiza pusilla A381 Emberiza schoeniclus A248 Eremophila alpestris A269 Erithacus rubecula A139 Eudromias morinellus Y A101 Falco biarmicus Y A098 Falco columbarius Y A100 Falco eleonorae Y A095 Falco naumanni Y A103 Falco peregrinus Y A102 Falco rusticolus Y A099 Falco subbuteo A096 Falco tinnunculus A097 Falco vespertinus A321 Ficedula albicollis Y A322 Ficedula hypoleuca A320 Ficedula parva Y A442 Ficedula semitorquata Y A204 Fratercula arctica A359 Fringilla coelebs A448 Fringilla coelebs ombriosa Y A360 Fringilla montifringilla A449 Fringilla teydea Y A125 Fulica atra Y Y A126 Fulica cristata Y A009 Fulmarus glacialis A244 Galerida cristata A245 Calerida theklae Y A153 Gallinago gallinago Y Y A154 Gallinago media Y A123 Gallinula chloropus Y A342 Garrulus glandarius Y A002 Gavia arctica Y A003 Gavia immer Y A001 Gavia stellata Y A189 Gelochelidon nilotica Y A033 Geronticus eremita A135 Glareola pratincola Y A217 Glaucidium passerinum Y A127 Grus grus Y A076 Gypaetus barbatus Y A078 Gyps fulvus Y A130 Haematopus ostralegus Y A426 Halcyon smyrnensis A075 Haliaeetus albicilla Y A093 Hieraaetus fasciatus Y A092 Hieraaetus pennatus Y A131 Himantopus himantopus Y A299 Hippolais icterina A439 Hippolais olivetorwn Y A438 Hippolais pallida A300 Hippolais polyglotta A252 Hirundo daurica A251 Hirundo rustica A398 Histrionicus histrionicus A418 Hoplopterus spinosus Y A014 Hydrobates pelagicus Y A022 Ixobrychus minutus Y A233 Jynx torquilla A105 Lagopus lagopus lagopus Y Y A406 Lagopus lagopus scot./hibernicus Y Y A106 Lagopus mutus Y Y A408 Lagopus mutus helveticus Y A407 Lagopus mutus pyrenaicus Y A338 Lanius collurio Y A340 Lanius excubitor A339 Lanius minor Y A433 Lanius nubicus A341 Lanius senator A184 Larus argentatus Y A181 Larus audouinii Y A182 Larus canus Y A183 Larus fuscus Y A180 Larus genei Y A185 Larus glaucoides A186 Larus hyperboreus A187 Larus marinus Y A176 Larus melanocephalus Y A177 Larus minutus A179 Larus ridibundus Y A178 Larus sabini A150 Limicola falcinellus A157 Limosa lapponica Y Y A156 Limosa limosa Y A291 Locustella fluviatilis A292 Locustella luscinioides A290 Locustella naevia A369 Loxia curvirostra A370 Loxia pytyopsittacus A451 Loxia scotica Y A246 Lullula arborea Y A270 Luscinia luscinia A271 Luscinia megarhynchos A272 Luscinia svecica Y A152 Lymnocryptes minimus Y Y A057 Marmaronetta angustirostris Y A066 Melanitta fusca Y A065 Melanitta nigra Y Y A242 Melanocorypha calandra Y A068 Mergus albellus Y A070 Mergus merganser Y A069 Mergus serrator Y A230 Merops apiaster A383 Miliaria calandra A073 Milvus migrans Y A074 Milvus milvus Y A280 Monticola saxatilis A281 Monticola solitarius A358 Montifringilla nivalis A262 Motacilla alba A261 Motacilla cinerea A260 Motacilla flava A441 Muscicapa latirostris A319 Muscicapa striata A077 Neophron percnopterus Y A058 Netta rufina Y A344 Nucifraga caryocatactes A160 Numenius arquata Y A158 Numenius phaeopus Y A1 59 Numenius tenuirostris Y A216 Nyctea scandiaca Y A023 Nycticorax nycticorax Y A390 Oceanodroma castro Y A015 Oceanodroma leucorhoa Y A278 Oenanthe hispanica A435 Oenanthe isabellina A436 Oenanthe leucopyga A279 Oenanthe leucura Y A277 Oenanthe oenanthe A337 Oriolus oriolus A129 Otis tarda Y A214 Otus scops A071 Oxyura leucocephala Y A094 Pandion haliaetus Y A323 Panurus biarmicus A328 Parus ater A329 Parus caeruleus A327 Parus cristatus A443 Parus lugubris A330 Parus major A326 Parus montanus A325 Parus palustris A354 Passer domesticus A355 Passer hispaniolensis A356 Passer montanus A389 Pelagodroma marina Y A020 Pelecanus crispus Y A019 Pelecanus onocrotalus Y A112 Perdix perdix Y Y A415 Perdix perdix hispaniensis Y A414 Perdix perdix italica Y A072 Pernis apivorus Y A357 Petronia petronia A018 Phalacrocorax aristotelis A392 Phalacrocorax aristotelis desmarestii Y A017 Phalacrocorax carbo A391 Phalacrocorax carbo sinensis Y A393 Phalacrocorax pygmeus Y A171 Phalaropus fulicarius A170 Phalaropus lobatus Y A115 Phasianus colchicus Y Y A151 Philomachus pugnax Y Y A035 Phoenicopterus ruber Y A273 Phoenicurus ochruros A274 Phoenicurus phoenicurus A313 Phylloscopus bonelli A315 Phylloscopus collybita A314 Phylloscopus sibilatrix A312 Phylloscopus trochiloides A316 Phylloscopus trochilus A343 Pica pica Y A241 Picoides tridactylus Y A234 Picus canus Y A235 Picus viridis A034 Platalea leucorodia Y A375 Plectrophenax nivalis A032 Plegadis falcinellus Y A140 Pluvialis apricaria Y Y Y A141 Pluvialis squatarola Y A007 Podiceps auritus Y A005 Podiceps cristatus A006 Podiceps grisegena A008 Podiceps nigricollis A124 Porphyrio porphyrio Y A120 Porzana parva Y A119 Porzana porzana Y A121 Porzana pusilla Y A267 Prunella collaris A266 Prunella modularis A205 Pterocles alchata Y A420 Pterocles orientalis Y A386 Pterodroma feae Y A385 Pterodroma madeira Y A250 Ptyonoprogne rupestris A388 Puffinus assimilis Y A011 Puffinus gravis A012 Puffinus griseus A013 Puffinus puffinus A384 Puffinus puffinus mauretanicus Y A345 Pyrrhocorax graculus A346 Pyrrhocorax pyrrhocorax Y A453 Pyrrhula murina Y A372 Pyrrhula pyrrhula A118 Rallus aquaticus Y A132 Recurvirostra avosetta Y A318 Regulus ignicapillus A317 Regulus regulus A336 Remiz pendulinus A249 Riparia riparia A188 Rissa tridactyla A437 Saxicola dacotiae Y A275 Saxicola rubetra A276 Saxicola torquata A155 Scolopax rusticola Y Y A450 Serinus canaria A362 Serinus citrinella A361 Serinus serinus A332 Sitta europaea A444 Sitta krueperi Y A445 Sitta neumayer A331 Sitta whiteheadi Y A063 Somateria mollissima Y Y A174 Stercorarius longicaudus A173 Stercorarius parasiticus A172 Stercorarius pomarinus A175 Stercorarius skua A195 Sterna albifrons Y A190 Sterna caspia Y A192 Sterna dougallii Y A193 Sterna hirundo Y A194 Sterna paradisaea Y A191 Sterna sandvicensis Y A209 Streptopelia decaocto Y A210 Streptopelia turtur Y A219 Strix aluco A457 Strix nebulosa Y A220 Strix uralensis Y A353 Sturnus roseus A352 Sturnus unicolor A351 Sturnus vulgaris A016 Sula bassana A456 Surnia ulula Y A311 Sylvia atricapilla A310 Sylvia borin A304 Sylvia cantillans A309 Sylvia communis A303 Sylvia conspicillata A308 Sylvia curruca A306 Sylvia hortensis A305 Sylvia melanocephala A307 Sylvia nisoria Y A440 Sylvia rueppelli Y A301 Sylvia sarda Y A302 Sylvia undata Y A004 Tachybaptus ruficollis A397 Tadorna ferruginea Y A048 Tadorna tadorna A107 Tetrao tetrix Y A410 Tetrao tetrix britannicus Y A409 Tetrao tetrix tetrix Y A108 Tetrao urogallus Y Y Y A128 Tetrax tetrax Y A333 Tichodroma muraria A161 Tringa erythropus Y A166 Tringa glareola Y A164 Tringa nebularia Y A165 Tringa ochropus A163 Tringa stagnatilis A162 Tringa totanus Y A265 Troglodytes troglodytes A434 Troglodytes troglodytes fridanensis Y A286 Turdus iliacus Y A283 Turdus merula Y A285 Turdus philomelos Y A284 Turdus pilaris Y A282 Turdus torquatus A287 Turdus viscivorus Y A117 Turnix sylvatica Y A213 Tyto alba A232 Upupa epops A199 Uria aalge A419 Uria aalge ibericus Y A142 Vanellus vanellus Y A167 Xenus cinereus Y Animal species of Annex II of Directive 92/43/EEC Code P Species name Annex II IV V 1101 * Acipenser sturio (Linnaeus 1758) Y Y 1120 Alburnus albidus (Costa 1838) Y 1119 Alburnus vulturius Y 1911 * Alopex lagopus Y Y 1102 Alosa alosa (Linnaeus 1758) Y Y 1103 Alosa fallax (LacepÃ ¨de 1800) Y Y 1187 * Alytes muletensis (Sanchez & Androver) Y Y 1133 Anaecypris hispanica (Steindachner 1866) Y Y 1152 Aphanius fasciatus (Cuvier & Valenciennes 1821) Y 1151 Aphanius iberus (Valenciennes 1846) Y 1051 Apteromantis aptera Y Y 1130 Aspius aspius (Linnaeus 1758) Y Y 1092 Austropotamobius pallipes Y Y 1049 Baetica ustulata Y Y 1308 Barbastella barbastellus (Schreber) Y Y 1143 Barbus capito Y Y 1142 Barbus comiza (Steindachner 1865) Y Y 1138 Barbus meridionalis (Risso 1826) Y Y 1137 Barbus plebejus (Valenciennes 1842) Y Y 1188 Bombina bombina (Linnaeus) Y Y 1193 Bombina variegata (Linnaeus) Y Y 1085 Buprestis splendens Y Y 1078 * Callimorpha quadripunctata Y 1352 * Canis lupus Linnaeus Y Y Y 1372 Capra aegagrus Erxleben Y Y 1370 * Capra pyrenaica Schinz pyrenaica Y Y 1914 * Carabus menetresi pacholei Y 1080 * Carabus olympiae Y Y 1224 * Caretta caretta (Linnaeus) Y Y 1011 Caseolus calculus Y Y 1010 Caseolus commixta Y Y 1009 Caseolus sphaerula Y Y 1337 Castor fiber Linnaeus Y Y Y 1088 Cerambyx cerdo Y Y 1367 * Cervus elaphus Linnaeus corsicanus Erxleben Y Y 1141 Chalcalburnus chalcoides (Guldenstaedt 1772) Y 1273 Chalcides occidentalis Y Y 1172 Chioglossa lusitanica Bocage Y Y 1115 Chondrostoma genei Bonaparte 1832 Y 1128 Chondrostoma lusitanicum Collares-Pereira 1980 Y 1116 Chondrostoma polylepis Steindachner 1866 Y 1140 Chondrostoma soetta Bonaparte 1832 Y 1126 Chondrostoma toxostoma Vallot 1837 Y 1147 Cobitis conspersa Cantori Y 1148 Cobitis larvata De Filippi 1859 Y 1149 Cobitis taenia Linnaeus 1758 Y 1144 Cobitis trichonica Stephanidis 1974 Y 1045 Coenagrion hylas Y 1044 Coenagrion mercuriale Y 1071 Coenonympha oedippus Y Y 1047 Cordulegaster trinacriae Y Y 1113 * Coregonus oxyrhynchus (Linnaeus 1758) Y Y 1161 Cottus ferruginosus Y 1163 Cottus gobio Linnaeus 1758 Y 1162 Cottus petiti Bacescu 1964 Y 1086 Cucujus cinnaberinus Y Y 1195 Discoglossus jeanneae Busack Y Y 1196 Discoglossus montalentii Y Y 1190 Discoglossus sardus Y Y 1004 Discula leacockiana Y Y 1002 Discula tabellata Y Y 1022 Discus defloratus Y Y 1023 Discus guerinianus Y Y 1081 Dytiscus latissimus Y Y 1279 Elaphe quatuorlineata (LacÃ ©pÃ ¨de) Y Y 1293 Elaphe situla (Linnaeus) Y Y 1007 Elona quimperiana Y Y 1220 Emys orbicularis (Linnaeus) Y Y 1072 Erebia calcaria Y Y 1073 Erebia christi Y Y 1074 Eriogaster catax Y Y 1098 Eudontomyzon spp. Y 1065 Euphydryas aurinia Y 1301 Galemys pyrenaicus (Geoffroy) Y Y 1255 Gallotia galloti insulanagae MartÃ ­n Y Y 1242 * Gallotia simonyi (Steindachner) Y Y 1024 Geomalacus maculosus Y Y 1006 Geomitra moniziana Y Y 1124 Gobio albipinnatus Lukash 1933 Y 1122 Gobio uranoscopus (Agassiz 1828) Y 1046 Gompbus graslinii Y Y 1075 Graellsia isabellae Y Y 1082 Graphoderus bilineatus Y Y 1912 * Gulo gulo Y Y 1157 Gymnocephalus schraetzer (Linnaeus 1758) Y Y 1364 Halichoerus grypus (Fabricius) Y Y 1915 Helicopsis striata austriaca Y 1025 Helix subplicata Y Y 1105 Hucho hucho (Linnaeus 1758) Y Y 1052 Hypodryas maturna Y Y 1118 Iberocypris palaciosi (Doadrio 1980) Y 1249 Lacerta monticola Boulenger Y Y 1259 Lacerta scbreiberi Bedriaga Y Y 1117 * Ladigesocypris ghigii (Gianferrari 1927) Y 1099 Lampetra fluviatilis (Linnaeus 1758) Y Y 1096 Lampetra planeri (Bloch 1784) Y 1017 Leiostyla abbreviata Y Y 1018 Leiostyla cassida Y Y 1019 Leiostyla corneocostata Y Y 1020 Leiostyla gibba Y Y 1021 Leiostyla lamellosa Y Y 1097 Lethenteron zanandreai (Vladykov 1955) Y Y 1132 Leuciscus lucumonis Bianco 1982 Y 1131 Leuciscus souffia Risso 1826 Y 1042 Leucorrhinia pectoralis Y Y 1079 Limoniscus violaceus Y 1043 Lindenia tetraphylla Y Y 1083 Lucanus cervus Y 1355 Lutra lutra (Linnaeus) Y Y 1060 Lycaena dispar Y Y 1361 Lynx lynx Linnaeus Y Y 1362 * Lynx pardina (Themminck) Y Y 1036 Macromia splendens Y Y 1061 Maculinea nausithous Y Y 1059 Maculinea teleius Y Y 1029 Margaritifera margaritifera Y Y 1222 Mauremys caspica Y Y 1221 Mauremys leprosa (Schweigger) Y Y 1062 Melanargia arge Y Y 1176 Mertensiella luschani (Steindachner) Y 1338 Microtus cabrerae Thomas Y Y 1340 * Microtus oeconomus (Pallas) arenicola Y Y 1310 Miniopterus schreibersi (Kuhl) Y Y 1145 Misgurnus fossilis (Linnaeus 1758) Y 1366 * Monachus monachus (Hermann) Y Y 1089 Morimus funereus Y 1356 Mustela lutreola (Linnaeus) Y Y 1323 Myotis bechsteinii (Kuhl) Y Y 1307 Myotis blythii (Tomes) Y Y 1316 Myotis capaccinii Bonaparte Y Y 1318 Myotis dasycneme Boie Y Y 1321 Myotis emarginatus (Geoffroy) Y Y 1324 Myotis myotis (Borkhausen) Y Y 1037 Ophiogomphus cecilia Y Y 1084 * Osmoderma eremita Y Y 1373 Ovis ammon Linnaeus musimon Pallas Y Y 1041 Oxygastra curtisii Y Y 1156 Padogobius nigricans (Canestrini 1867) Y 1155 Padogobius panizzae (Verga 1841) Y 1055 Papilio hospiton Y Y 1199 * Pelobates fuscus Laurenti insubricus Y 1095 Petromyzon marinus Linnaeus 1758 Y 1913 * Phoca hispida saimensis Y Y 1365 Phoca vitulina Linnaeus Y Y 1351 Phocaena phocaena (Linnaeus) Y Y 1129 Phoxinellus spp. Y 1229 Phyllodactylus europaeus Y Y 1063 Plebicula golgus Y Y 1265 Podarcis lilfordi (GÃ ¼nther) Y Y 1252 Podarcis pityusensis (BoscÃ ¡) Y Y 1154 Pomatoschistus canestrini (Nini 1882) Y 1186 Proteus anguinus Laurenti Y Y 1910 * Pteromys volans (Sciuropterus russicus) Y Y 1215 Rana latastei Boulenger Y Y 1306 Rhinolophus blasii Peters Y Y 1305 Rhinolophus euryale Blasius Y Y 1304 Rhinolophus ferrumequinum (Schreber) Y Y 1303 Rhinolophus hipposideros (Bechstein) Y Y 1302 Rhinolophus mehelyi Matschie Y Y 1134 Rhodeus sericeus amarus (Pallas 1776) Y 1087 * Rosalia alpina Y Y 1374 * Rupicapra ornata Neumann Y Y 1371 Rupicapra rupicapra Linnaeus balcanica Bolkay Y Y 1123 Rutilus alburnoides (Steindachner 1866) Y 1127 Rutilus arcasii (Steindachner 1866) Y 1139 Rutilus frisii meidingeri (Heckel 1852) Y Y 1125 Rutilus lemmingii (Steindachner 1866) Y 1135 Rutilus macrolepidotus (Steindachner 1866) Y 1114 Rutilus pigus (LacepÃ ¨de 1804) Y 1136 Rutilus rubilio (Bonaparte 1837) Y 1146 Sabanejewia aurata (Filippi 1865) Y 1169 * Salamandra salamandra (Linnaeus) aurorae Y 1175 Salamandrina terdigitata Y Y 1108 Salmo macrostigma (Dumeril 1858) Y 1107 Salmo marmoratus Cuvier 1817 Y 1106 Salmo salar Linnaeus 1758 Y Y 1121 Scardinius graecus Stephanidis 1937 Y 1150 Silurus aristotelis (Garman 1890) Y Y 1181 Speleomantes ambrosii Y Y 1182 Speleomantes flavus Y Y 1180 Speleomantes genei Y Y 1184 Speleomantes imperialis Y Y 1183 Speleomantes supramontes Y Y 1335 Spermophilus citellus Linnaeus Y 1219 Testudo graeca Y Y 1217 Testudo hermanni (Gmelin) Y Y 1218 Testudo marginata Y Y 1166 Triturus cristatus (Laurenti) Y Y 1349 Tursiops truncatus (Montagu) Y Y 1032 Uriio crassus Y Y 1354 * Ursus arctos Linnaeus Y Y 1153 * Valencia hispanica (Valenciennes 1846) Y Y 1014 Vertigo angustior Y 1015 Vertigo genesii Y 1013 Vertigo geyeri Y 1016 Vertigo moulinsiana Y 1296 * Vipera schweizeri Werner Y Y 1298 Vipera ursinii (Bonaparte) Y Y 1160 Zingel streber (Siebold 1863) Y Plant species of Annex II of Directive 92/43/EEC Code P Species name Annex II IV V 1431 * Abies nebrodensis (Lojac.) Mattei Y Y 1475 * Aconitum corsicum Gayer Y Y 1479 Adonis distorta Ten. Y Y 1517 Aeonium gomeraense Praeger Y Y 1518 Aeonium saundersii Bolle Y Y 1519 Aichryson dumosum (Lowe) Praeg. Y Y 1516 Aldrovanda vesiculosa L. Y Y 1847 Allium grosii Font Quer Y Y 1508 Alyssum pyrenaicum Lapeyr. Y Y 1615 Ammi trifoliatum (H.C. Watson) Trelease Y Y 1559 * Anagyris latifolia Brouss. ex Willd. Y Y 1674 * Anchusa crispa Viv. Y Y 1855 * Androcymbium psammophilum Svent. Y Y 1842 * Androcymbium rechingeri Greuter Y Y 1630 Androsace mathildae Levier Y Y 1632 Androsace pyrenaica Lam. Y Y 1807 Andryala crithmifolia Ait. Y Y 1607 * Angelica heterocarpa Lloyd Y Y 1617 Angelica palustris (Besser) Hoffm. Y Y 1766 * Anthemis glaberrima (Rech. f.) Greuter Y Y 1553 Anthyllis hystrix Cardona, Contandr. & E. Sierra Y Y 1560 Anthyllis lemanniana Lowe Y Y 1723 Antirrhinum charidemi Lange Y Y 1619 * Apium bermejoi Llorens Y Y 1614 Apium repens (Jacq.) Lag. Y Y 1474 Aquilegia bertolonii Schott Y Y 1473 Aquilegia kitaibelii Schott Y Y 1472 * Aquilegia pyrenaica D.C. cazorensis (Heywood) Galiano Y Y 1507 Arabis sadina (Samp.) P. Cout. Y Y 1439 Arceuthobium azoricum Wiens & Hawksw Y Y 1470 * Arenaria nevadensis Boiss. & Reuter Y Y 1453 Arenaria provincialis Chater & Halliday Y Y 1812 Argyranthemum lidii Humphries Y Y 1824 Argyranthemum thalassophylutn (Svent.) Hump. Y Y 1823 Argyranthemum winterii (Svent.) Humphries Y Y 1645 * Armeria berlengensis Daveau Y Y 1646 Armeria helodes Martini & Pold Y Y 1637 Armeria neglecta Girard Y Y 1638 Armeria pseudarmeria (Murray) Mansfeld Y Y 1644 * Armeria rouyana Daveau Y Y 1636 Armeria soleirolii (Duby) Godron Y Y 1635 Armeria velutina Welv. ex Boiss. & Reuter Y Y 1765 * Artemisia granatensis Boiss. Y Y 1916 * Artemisia laciniata Willd. Y Y 1917 * Artemisia pancicii (Janka) Ronn. Y Y 1840 * Asphodelus bento-rainhae P. Silva Y Y 1423 Asplenium jahandiezii (Litard.) Rouy Y Y 1802 * Aster pyrenaeus Desf. ex DC. Y Y 1757 * Aster sorrentinii (Tod) Lojac. Y Y 1543 * Astragalus algarbiensis Coss. ex Bunge Y Y 1558 * Astragalus aquilanus Anzalone Y Y 1557 Astragalus centralpinus Braun-Blanquet Y Y 1548 * Astragalus maritimus Moris Y Y 1544 Astragalus tremolsianus Pau Y Y 1555 * Astragalus verrucosus Moris Y Y 1748 Asyneuma giganteum (Boiss.) Bornm. Y Y 1613 Athamanta cortiana Ferrarini Y Y 1822 * Atractylis arbuscula Svent. & Michaelis Y Y 1811 Atractylis preauxiana Schultz. Y Y 1707 * Atropa baetica Willk. Y Y 1886 Avenula hackelii (Henriq.) Holub Y Y 1755 * Azorina vidalii (H.C. Watson) Feer Y Y 1445 * Bassia saxicola (Guss.) A.J.Scott Y Y 1535 * Bencomia brachystachya Svent. Y Y 1536 Bencomia sphaerocarpa Svent. Y Y 1446 Beta patula Ait. Y Y 1506 * Biscutella neustriaca Bonnet Y Y 1505 Biscutella vincentina (Samp.) Rothm. Y Y 1500 Boleum asperum (Pers.) Desvaux Y Y 1872 * Borderea chouardii (Gausen) Heslot Y Y 1419 Botrychium simplex Hitchc. Y Y 1498 Brassica glabrescens Poldini Y Y 1496 Brassica insularis Moris Y Y 1494 * Brassica macrocarpa Guss. Y Y 1882 Bromus grossus Desf. ex DC. Y Y 1385 Bruchia vogesiaca Schwaegr. Y 1388 * Bryoerythrophyllum machadoanum (Sergio) M. Hill Y 1605 * Bupleurum capillare Boiss. & Heldr. Y Y 1616 Bupleurum handiense (Bolle) Kunkel Y Y 1606 * Bupleurum kakiskalae Greuter Y Y 1386 Buxbaumia viridis (Moug. ex Lam. & DC.) Brid. ex Moug. & Nestl. Y 1832 Caldesia parnassifolia (L.) Parl. Y Y 1810 Calendula maderensis DC. Y Y 1751 * Campanula sabatia De Not. Y Y 1659 Caralluma burchardii N.E. Brown Y Y 1760 * Carduus myriacanthus Salzm. ex DC. Y Y 1899 Carex malato-belizii Raymond Y Y 1897 * Carex panormitana Guss. Y Y 1770 * Centaurea alba L. heldreichii (Halacsy) Dostal Y Y 1830 * Centaurea alba L. princeps (Boiss. & Heldr.) Gugler Y Y 1806 * Centaurea attica Nyman megarensis (Halacsy & Hayek) Dostal Y Y 1794 * Centaurea balearica J.D. Rodriguez Y Y 1796 * Centaurea borjae Valdes-Berm. & Rivas Goday Y Y 1772 * Centaurea citricolor Font Quer Y Y 1801 Centaurea corymbosa Pourret Y Y 1774 Centaurea gadorensis G. Bianca Y Y 1791 * Centaurea horrida Badaro Y Y 1776 * Centaurea kalambakensis Freyn & Sint. Y Y 1798 Centaurea kartschiana Scop. Y Y 1778 * Centaurea lactiflora Halacsy Y Y 1793 Centaurea micrantha Hoffmanns. & Link herminii (Rouy) Dostal Y Y 1780 * Centaurea niederi Heldr. Y Y 1799 * Centaurea peucedanifolia Boiss. & Orph. Y Y 1782 * Centaurea pinnata Pau Y Y 1795 Centaurea pulvinata (G. Bianca) G. Bianca Y Y 1784 Centaurea rothmalerana (ArÃ ¨nes) DostÃ l Y Y 1785 Centaurea vicentina Mariz Y Y 1655 * Centaurium rigualii Esteve Chueca Y Y 1658 * Centaurium somedanum Lainz Y Y 1746 Centranthus trinervis (Viv.) Beguinot Y Y 1901 * Cephalanthera cucullata Boiss. & Heldr. Y Y 1660 * Ceropegia chrysantha Svent. Y Y 1721 Chaenorhinum serpyllifolium (Lange) Lange lusitanicum R. Fernandes Y Y 1609 Chaerophyllum azoricum Trelease Y Y 1537 * Chamaemeles coriacea Lindl. Y Y 1814 Cheirolophus duranii (Burchard) Holub Y Y 1828 Cheirolophus ghomerytus (Svent.) Holub Y Y 1808 Cheirolophus junonianus (Svent.) Holub Y Y 1809 Cheirolophus massonianus (Lowe) Hansen Y Y 1826 Cirsium latifolium Lowe Y Y 1596 Cistus chinamadensis BaÃ ±ares & Romero Y Y 1592 Cistus palhinhae Ingram Y Y 1492 Coincya cintrana (P. Cout.) Pinto da Silva Y Y 1490 * Coincya rupestris Rouy Y Y 1887 Coleanthus subtilis (Tratt.) Seidl Y Y 1478 * Consolida samia P.H. Davis Y Y 1663 * Convolvulus argyrothamnus Greuter Y Y 1666 * Convolvulus caput-medusae Lowe Y Y 1664 * Convolvulus fernandesii Pinto da Silva & Teles Y Y 1667 * Convolvulus lopez-socasii Svent. Y Y 1665 * Convolvulus massonii A. Dietr. Y Y 1488 * Coronopus navasii Pau Y Y 1511 * Crambe arborea Webb ex Christ Y Y 1510 Crambe laevigata DC. ex Christ Y Y 1513 * Crambe sventenii R. Petters ex Bramwell & Sund. Y Y 1786 * Crepis crocifolia Boiss & Heldr. Y Y 1787 Crepis granatensis (Willk.) B. Bianca & M. Cueto Y Y 1420 Culcita macrocarpa C.Presl Y Y 1902 Cypripedium calceolus L. Y Y 1546 * Cytisus aeolicus Guss. ex Lindl. Y Y 1583 Daphne petraea Leybold Y Y 1584 * Daphne rodriguezii Texidor Y Y 1538 Dendriopterium pulidoi Svent. Y Y 1895 Deschampsia maderensis (Haeck. & Born.) Y Y 1447 Dianthus cintranus Boiss. & Reuter cintranus Boiss. & Reuter Y Y 1469 Dianthus marizii (Samp.) Samp. Y Y 1468 Dianthus rupicola Biv. Y Y 1383 Dichelyma capillaceum (With.) Myr. Y 1381 Dicranum viride (Sull. & Lesq.) Lindb. Y 1486 Diplotaxis ibicensis (Pau) Gomez-Campo Y Y 1485 * Diplotaxis siettiana Maire Y Y 1497 Diplotaxis vicentina (P. Cout.) Rothm. Y Y 1380 Distichophyllum carinatum Dix. & Nich. Y 1561 * Dorycnium spectabile Webb & Berthel Y Y 1689 Dracocephalum austriacum L. Y Y 1393 Drepanocladus vernicosus (Mitt.) Warnst. Y 1425 * Dryopteris corleyi Fraser-Jenk. Y Y 1397 * Echinodium spinosum (Mitt.) Jur. Y 1680 Echium candicans L. fil. Y Y 1677 * Echium gentianoides Webb & Coincy Y Y 1898 Eleocharis carniolica Koch. Y Y 1624 Erica scoparia L. azorica (Hochst.) D.A. Webb Y Y 1789 Erigeron frigidus Boiss. ex DC. Y Y 1570 * Erodium astragaloides Boiss. & Reuter Y Y 1569 Erodium paularense Fernandez-Gonzalez & Izco Y Y 1568 * Erodium rupicola Boiss. Y Y 1502 Erucastrum palustre (Pirona) Vis. Y Y 1604 Eryngium alpinum L. Y Y 1603 * Eryngium viviparum Gay Y Y 1578 * Euphorbia handiensis Burchard Y Y 1576 Euphorbia lambii Svent. Y Y 1575 * Euphorbia margalidiana Kuhbier & Lewejohann Y Y 1577 Euphorbia stygiana H.C. Watson Y Y 1573 Euphorbia transtagana Boiss. Y Y 1736 * Euphrasia azorica Wats Y Y 1720 * Euphrasia genargentea (Feoli) Diana Y Y 1734 Euphrasia grandiflora Hochst. ex Seub. Y Y 1714 Euphrasia marchesettii Wettst. ex Marches. Y Y 1610 Ferula latipinna Santos Y Y 1884 Festuca brigantina (Markgr.-Dannenb.) Markgr.-Dannenb. Y Y 1888 Festuca duriotagana Franco & R. Afonso Y Y 1885 Festuca elegans Boiss. Y Y 1890 Festuca henriquesii Hack. Y Y 1891 Festuca sumilusitanica Franco & R. Afonso Y Y 1580 Frangula azorica Tutin Y Y 1661 * Galium litorale Guss. Y Y 1662 * Galium viridiflorum Boiss. & Reuter Y Y 1893 Gaudinia hispanica Stace & Tutin Y Y 1550 Genista dorycnifolia Font Quer Y Y 1547 Genista holopetala (Fleischm. ex Koch) Baldacci Y Y 1656 Gentiana ligustica R. de Vilm. & Chopinet Y Y 1654 Gentianella anglica (Pugsley) E.F. Warburg Y Y 1571 * Geranium maderense P.F. Yeo Y Y 1737 * Globularia ascanii D. Bramwell & Kunkel Y Y 1738 * Globularia sarcophylla Svent. Y Y 1432 * Globularia stygia Orph. ex Boiss. Y Y 1907 Goodyera macrophylla Lowe Y Y 1467 * Gypsophila papillosa P. Porta Y Y 1593 Halimium verticillatum (Brot.) Sennen Y Y 1594 Helianthemum alypoides Losa & Rivas Goday Y Y 1597 * Helianthemum bystropogophyllum Svent. Y Y 1591 Helianthemum caput-felis Boiss. Y Y 1827 Helichrysum gossypinum Webb Y Y 1829 Helichrysum oligocephala (Svent. & Bzamw.) Y Y 1448 Herniaria algarvica Chaudri Y Y 1449 Herniaria berlengiana (Chaudhri) Franco Y Y 1466 * Herniaria latifolia Lapeyr. litardierei Gamisans Y Y 1462 Herniaria marititna Link Y Y 1892 Holcus setiglumis Boiss. & Reuter duriensis Pinto da Silva Y Y 1851 Hyacinthoides vicentina (Hoffmanns. & Link) Rothm. Y Y 1422 Hymenophyllum maderensis Gibby & Lovis Y Y 1779 Hymenostemma pseudanthemis (Kunze) Willd. Y Y 1433 * Hypericum aciferum (Greuter) N.K.B. Robson Y Y 1495 * Iberis arbuscula Runemark Y Y 1503 Iberis procumbens Lange microcarpa Franco & Pinto da Silva Y Y 1487 * Ionopsidium acaule (Desf.) Reichenb. Y Y 1499 lonopsidium savianum (Caruel) Ball ex Arcang. Y Y 1417 Isoetes azorica Durieu & Paiva Y Y 1416 Isoetes boryana Durieu Y Y 1415 Isoetes malinverniana Ces. & De Not. Y Y 1727 * Isoplexis chalcantha Svent. & O'Shanahan Y Y 1728 hoplexis isabelliana (Webb & Berthel.) Masferrer Y Y 1752 Jasione crispa (Pourret) Samp, serpentinica Pinto da Silva Y Y 1753 Jasione lusitanica A. DC. Y Y 1652 Jasminum azoricum L. Y Y 1877 Juncus valvatus Link Y Y 1392 Jungermannia handelii (Schiffn.) Amak. Y 1805 * Jurinea cyanoides (L.) Reichenb. Y Y 1800 * Jurinea fontqueri Cuatrec. Y Y 1444 * Kochia saxicola Guss. Y Y 1581 Kosteletzkya pentacarpos (L.) Ledeb. Y Y 1438 Kunkeliella subsucculenta Kammer Y Y 1825 * Lactuca watsoniana Trel. Y Y 1768 * Lamyropsis microcephala (Moris) Dittrich & Greuter Y Y 1599 * Laserpitium longiradium Boiss. Y Y 1792 Leontodon boryi Boiss. ex DC. Y Y 1759 Leontodon microcephalus (Boiss. ex DC.) Boiss. Y Y 1790 * Leontodon siculus (Guss.) Finch & Sell Y Y 1871 Leucojum nicaeense Ard. Y Y 1788 Leuzea longifolia Hoffmanns. & Link Y Y 1758 Ligularia sibirica (L.) Cass. Y Y 1649 * Limonium arborescens (Brouss.) Kuntze Y Y 1650 Limonium dendroides Svent. Y Y 1633 Limonium dodartii (Girard) O. Kuntze lusitanicum (Daveau) Franco Y Y 1634 * Limonium insulare (Beg. & Landi) Arrig. & Diana Y Y 1639 Limonium lanceolatum (Hoffmanns. & Link) Franco Y Y 1640 Limonium multiflorum Erben Y Y 1642 * Limonium pseudolaetum Arrig. & Diana Y Y 1647 * Limonium spectabile (Svent.) Kunkel & Sunding Y Y 1643 * Limonium strictissimum (Salzmann) Arrig. Y Y 1648 * Limonium sventenii Santos & Fernandez Galvan Y Y 1726 Linaria algarviana Chav. Y Y 1716 Linaria coutinhoi ValdÃ ©s Y Y 1719 * Linaria ficalhoana Rouy Y Y 1715 Linaria flava (Poiret) Desf. Y Y 1718 * Linaria hellenica Turrill Y Y 1713 * Linaria ricardoi Cout. Y Y 1710 Linaria tonzigii Lona Y Y 1717 * Linaria tursica B. Valdes & Cabezudo Y Y 1572 * Linum muelleri Moris Y Y 1903 Liparis loeselii (L.) Rich. Y Y 1668 * Lithodora nitida (H. Ern) R. Fernandes Y Y 1562 * Lotus azoricus P.W. Ball Y Y 1563 Lotus callis-viridis D. Bramwell & D.H. Davis Y Y 1564 * Lotus kunkelii (E. Chueca) D. Bramwell & al. Y Y 1831 Luronium natans (L.) Raf. Y Y 1598 * Lythrum flexuosum Lag. Y Y 1379 Mannia triandra (Scop.) Grolle Y 1539 Marcetella maderensis (Born.) Svent. Y Y 1430 * Marsilea azorica Launert & Paiva Y Y 1427 Marsilea batardae Launert Y Y 1428 Marsilea quadrifolia L. Y Y 1429 Marsilea strigosa Willd. Y Y 1390 * Marsupella profunda Lindb. Y 1579 Maytenus umbellata (R. Br.) Mabb. Y Y 1389 Meesia longiseta Hedw. Y 1612 Melanoselinum decipiens (Schrader & Wendl.) Hoffm. Y Y 1556 Melilotus segetalis (Brot.) Ser. fallax Franco Y Y 1697 * Micromeria taygetea P.H. Davis Y Y 1879 Micropyropsis tuberosa Romero-Zarco & Cabezudo Y Y 1458 Moehringia tommasinii Marches. Y Y 1520 Monanthes wildpretii BaÃ ±ares & Scholz Y Y 1620 Monizia edulis Lowe Y Y 1850 * Muscari gussonei (Part.) Tod. Y Y 1754 Musschia aurea (L.f.) DC. Y Y 1756 * Musschia wollastonii Lowe Y Y 1678 Myosotis azorica H.C. Watson Y Y 1669 Myosotis lusitanica Schuster Y Y 1679 Myosotis maritima Hochst. in Seub. Y Y 1670 Myosotis rehsteineri Wartm. Y Y 1673 Myosotis retusifolia R. Afonso Y Y 1435 * Myrica rivas-martinezii Santos. Y Y 1833 Najas flexilis (Willd.) Rostk. & W.L. Schmidt Y Y 1865 Narcissus asturiensis (Jordan) Pugsley Y Y 1863 Narcissus calcicola MendonÃ §a Y Y 1862 Narcissus cyclamineus DC. Y Y 1860 Narcissus fernandesii G. Pedro Y Y 1859 Narcissus humilis (Cav.) Traub Y Y 1858 * Narcissus nevadensis Pugsley Y Y 1857 Narcissus pseudonarcissus L. nobilis (Haw.) A. Fernandes Y Y 1870 Narcissus scaberulus Henriq. Y Y 1868 Narcissus triandrus (Salisb.) D.A. Webb capax (Salisb.) D.A. Webb Y Y 1869 Narcissus viridiflorus Schousboe Y Y 1600 * Naufraga balearica Constans & Cannon Y Y 1683 Nepeta dirphya (Boiss.) Heldr. ex Halacsy Y Y 1684 * Nepeta sphaciotica P.H. Davis Y Y 1396 Notothylas orbicularis (Schwein.) Sull. Y 1709 Odontites granatensis Boiss. Y Y 1729 Odontites holliana (Lowe) Benth. Y Y 1601 * Oenanthe conioides Lange Y Y 1621 Oenanthe divaricata (R. Br.) Mabb. Y Y 1675 Omphalodes kuzinskyana Willk. Y Y 1676 * Omphalodes littoralis Lehm. Y Y 1549 * Ononis hackelii Lange Y Y 1815 * Onopordum carduelinum Bolle Y Y 1821 * Onopordum nogalesii Svent. Y Y 1418 Ophioglossum polyphyllum A. Braun Y Y 1905 * Ophrys lunulata Parl. Y Y 1685 Origanum dictamnus L. Y Y 1387 Orthotrichum rogeri Brid. Y N201 Paeonia cambessedesii (Willk.) Willk. Y Y 1481 Paeonia clusii F.C. Stern rhodia (Stearn) Tzanoudakis Y Y 1482 Paeonia parnassica Tzanoudakis Y Y 1514 * Parolinia schizogynoides Svent. Y Y 1816 * Pericallis hadrosoma Svent. Y Y 1602 Petagnia saniculifolia Guss. Y Y 1395 Petalophyllum ralfsii Nees & Goot. ex Lehm. Y 1456 Petrocoptis grandiflora Rothm. Y Y 1454 Petrocoptis montsicciana O. Bolos & Rivas Mart. Y Y 1451 Petrocoptis pseudoviscosa Fernandez-Casas Y Y 1817 Phagnalon benettii Lowe Y Y 1894 Phalaris maderensis (Menezes) Menezes Y Y 1896 Phoenix theophrasti Greuter Y Y 1653 Picconia azorica (Tutin) Knobl. Y Y 1741 Pinguicula nevadensis (Lindb.) Casper Y Y 1532 * Pittosporum coriaceum Dryand. ex Ait. Y Y 1742 Plantago algarbiensis Samp. Y Y 1743 Plantago almogravensis Franco Y Y 1744 Plantago malato-belizii Lawalree Y Y 1440 Polygonum praelongum Coode & Cullen Y Y 1412 * Polystichum drepanum (Sw.) C. Presl. Y Y 1534 Potentilla delphinensis Gren. & Godron Y Y 1627 * Primula apennina Widmer Y Y 1628 Primula palinuri Petagna Y Y 1540 Prunus lusitanica L. azorica (Mouillef.) Franco Y Y 1878 Pseudarrhenatherum pallens (Link) J. Holub Y Y 1889 Puccinellia pungens (Pau) Paunero Y Y 1477 Pulsatilla patens (L.) Miller Y Y 1476 * Ranunculus weyleri Mares Y Y 1515 * Reseda decursiva Forssk. Y Y 1531 * Ribes sardoum Martelli Y Y 1384 Riccia breidleri Jur. ex Steph. Y 1391 Riella helicophylla (Mont.) Hook. Y 1608 Rouya polygama (Desf.) Coincy Y Y 1442 Rumex azoricus Rech. fil. Y Y 1441 Rumex rupestris Le Gall Y Y 1443 * Salicornia veneta Pignatti & Lausi Y Y 1434 Salix salvifolia Brot. australis Franco Y Y 1745 * Sambucus palmensis Link Y Y 1622 Sanicula azorica Guthnick ex Seub. Y Y 1777 Santolina impressa Hoffmanns. & Link Y Y 1775 Santolina semidentata Hoffmanns. & Link Y Y 1525 Saxifraga berica (Beguinot) D.A. Webb Y Y 1527 Saxifraga florulenta Moretti Y Y 1528 Saxifraga hirculus L. Y Y 1524 Saxifraga tombeanensis Boiss. ex Engl. Y Y 1747 Scabiosa nitens Roemer & J.A. Schultes Y Y 1394 Scapania massalongi (K. Muell.) K. Muell. Y 1854 Scilla maderensis Menezes Y Y 1521 Sedum brissemoretii Raymond-Hamet Y Y 1853 Semele maderensis Costa Y Y 1804 * Senecio elodes Boiss. ex DC. Y Y 1803 Senecio nevadensis Boiss. & Reuter Y Y 1611 * Seseli intricatum Boiss. Y Y 1730 Sibthorpia peregrina L. Y Y 1703 * Sideritis cystosiphon Svent. Y Y 1699 * Sideritis discolor (Webb ex de Noe) Bolle Y Y 1688 Sideritis incana L. glauca (Cav.) Malagarriga Y Y 1700 Sideritis infernalis Bolle Y Y 1687 Sideritis javalambrensis Pau Y Y 1704 Sideritis marmorea Bolle Y Y 1692 Sideritis serrata Cav. ex Lag. Y Y 1450 Silene cintrana Rothm. Y Y 1461 * Silene hicesiae Brullo & Signorello Y Y 1464 Silene hifacensis Rouy ex Willk. Y Y 1459 * Silene holzmannii Heldr. ex Boiss. Y Y 1457 Silene longicilia (Brot.) Otth. Y Y 1455 Silene mariana Pau Y Y 1463 * Silene orphanidis Boiss. Y Y 1452 * Silene rothmaleri Pinto da Silva Y Y 1465 * Silene velutina Pourret ex Loisel. Y Y 1512 Sinapidendron rupestre (Ait.) Lowe Y Y 1501 Sisymbrium cavanillesianum Valdes & Castroviejo Y Y 1493 Sisymbrium supinum L. Y Y 1705 * Solanum lidii Sunding Y Y 1625 Soldanella villosa Darracq. Y Y 1671 Solenanthus albanicus (Degen & al.) Degen & Baldacci Y Y 1541 Sorbus maderensis (Lowe) Docle Y Y 1471 Spergularia azorica (Kindb.) Lebel Y Y 1398 Sphagnum pylaisii Brid. Y 1818 Stemmacantha cynaroides (Chr. Son. in Buch) Ditt Y Y 1883 * Stipa austroitalica Martinovsky Y Y 1881 * Stipa bavarica Martinovsky & H. Scholz Y Y 1918 * Stipa styriaca Martinovsky Y Y 1880 * Stipa veneta Moraldo Y Y 1819 Sventenia bupleuroides Font Quer Y Y 1672 * Symphytum cycladense Pawl. Y Y 1820 * Tanacetum ptarmiciflorum Webb & Berth Y Y 1399 Tayloria rudolphiana (Gasrov) B.& G. Y 1565 * Teline rosmarinifolia Webb & Berthel. Y Y 1566 * Teline salsoloides Arco & Acebes. Y Y 1701 Teucrium abutiloides L'HÃ ©r Y Y 1702 Teucrium betonicum L'HÃ ©r Y Y 1693 Teucrium lepicephalum Pau Y Y 1694 Teucrium turredanum Losa & Rivas Goday Y Y 1382 * Thamnobryum fernandesii SÃ ©rgio Y 1437 Thesium ebracteatum Hayne Y Y 1618 Thorella verticillatinundata (Thore) Brig. Y Y 1695 * Thymus camphoratus Hoffmanns. & Link Y Y 1681 Thymus carnosus Boiss. Y Y 1682 * Thymus cephalotos L. Y Y 1421 Trichomanes speciosum Willd. Y Y 1545 Trifolium saxatile All. Y Y 1595 * Tuberaria major (Willk.) Pinto da Silva & Roseira Y Y 1731 Verbascum litigiosum Samp. Y Y 1733 Veronica micrantha Hoffmanns. & Link Y Y 1732 * Veronica oetaea L.-A. Gustavson Y Y 1552 * Vicia bifoliolata J.D. Rodriguez Y Y 1567 Vicia dennesiana H.C. Watson Y Y 1585 * Viola hispida Lam. Y Y 1589 Viola jaubertiana Mares & Vigineix Y Y 1586 Viola paradoxa Lowe Y Y 1426 Woodwardia radicans (L.) Sm. Y Y 1436 Zelkova abelicea (Lam.) Boiss. Y Y Appendix D Protection status categories in each Member State at national and regional level BELGIÃ /BELGIQUE (BE) Category Code Type BE00 AUCUN STATUT DE PROTECTION  GEEN BECHERMINGSSTATUS A BE01 RÃ ©serve naturelle domaniale  Staatsnatuurreservaat BE02 RÃ ©serve naturelle agrÃ ©Ã ©e  Erkend natuurreservaat BE03 Bosreservaat BE04 RÃ ©serve forestiÃ ¨re BE05 Parc naturel  Natuurpark BE06 Erkend bosreservaat B BE11 Beschermd duingebied BE12 Site classÃ ©  Gerangschikt landschap BE13 Openbaar bos BE14 Zone naturelle d'interÃ ªt scientifique ou RÃ ©serve naturelle  R/N-gebied BE15 Autres  Andere C BE21 RÃ ©serve naturelle privÃ ©e  Privaat natuurreservaat DANMARK (DK) Category Code Type DK00 STATUS: UBESKYTTET A DK01 Fredet omrÃ ¥de DK02 Videnskabeligt reservat DK03 OmrÃ ¥de beskyttet efter Naturbeskyttelseslovens regler DK04 Fortidsminde DK05 Vildtreservat DK06 StÃ ¸rre nationalt naturomrÃ ¥de DK07 Nationalt biologisk interesseomrÃ ¥de DK08 Marint biologisk interesseomrÃ ¥de B DK11 NaturskovsomrÃ ¥de DK12 Regionalt biologisk interesseomrÃ ¥de DK13 Regional spredningskorridor C DK21 Ejet af private fonde DEUTSCHLAND (DE) Category Code Type DE00 OHNE SCHUTZSTATUS A DE01 Nationalpark DE02 Naturschutzgebiet DE03 FlÃ ¤chenhaftes Naturdenkmal DE04 GeschÃ ¼tzter Landschaftsbestandteil DE05 Naturpark (soweit relevant) DE06 Artenschon- und Artenschutzgebiete DE07 Landschaftsschutzgebiet B DE11 Waldschutzgebiet ohne forstliche Nutzung DE12 Waldschutzgebiet mit eingeschrÃ ¤nkter Nutzung DE13 Schutzwald (Boden-, Erosions-, Lawinenschutz) C DE21 Im Besitz/Eigentum einer Naturschutzorganisation ELLAS (GR) Category Code Type GR00 NO PROTECTION STATUS A GR01 Absolute nature reserve area GR02 Absolute nature reserve zone in nature (woodland) park GR03 Absolute marine reserve zone in marine park GR04 Absolute nature reserve in ecodevelopment area GR05 Core strict nature reserve in national park GR06 Natural monuments and landmarks (protected as strict nature reserve) GR07 Nature reserve area GR08 Nature reserve zone in nature (woodland) park GR09 Marine reserve zone in marine park GR10 Nature reserve zone in ecodevelopment area GR11 Peripheral zone of National Park GR12 Aesthetic forest B GR21 Game breeding station GR22 Game refuge GR23 Controlled hunting area GR24 Protected forest GR25 Multiple use management zone in nature (woodland) park GR26 Multiple use management zone in marine park GR27 Multiple use management zone in ecodevelopment area GR28 Protected significant natural formations C GR31 Land owned by a non-governmental organization for nature conservation ESPAÃ A (ES) Category Code Type ES00 SIN ESTATUTO DE PROTECCIÃ N A ES01 Reserva BiolÃ ³gica Nacional ES02 Reserva Integral ES03 Reserva Marina ES04 Reserva Natural ES05 Reserva Natural de Fauna Salvaje ES06 Reserva Natural Parcial ES07 Reserva Integral Natural ES08 Parque Nacional ES09 Parque Nacional (Red Estatal) ES10 Parque Natural ES11 Parque Regional ES12 Parque ES13 Paraje Natural ES14 Paraje Natural de InterÃ ©s Nacional ES15 Paraje Natural de la Comunidad Valenciana ES16 Sitio Natural de InterÃ ©s Nacional ES17 Ã rea Natural de Especial InterÃ ©s ES18 Enclave Natural ES19 Monumento Natural ES20 Monumento Natural de InterÃ ©s Nacional ES21 Paisaje Protegido C ES31 Reserva privada FRANCE (FR) Category Code Type FR00 AUCUN STATUT DE PROTECTION A FR01 Parc national (zone centrale) FR02 Parc national (rÃ ©serve intÃ ©grale) FR03 RÃ ©serve naturelle (par dÃ ©cret) FR04 RÃ ©serve naturelle volontaire FR05 ArrÃ ªtÃ © prÃ ©fectoral de protection de biotope FR06 RÃ ©serve biologique domaniale intÃ ©grale FR07 RÃ ©serve biologique domaniale dirigÃ ©e FR08 RÃ ©serve biologique forestiÃ ¨re B FR11 ForÃ ªt de protection FR12 Site/Monument inscrit FR13 Site/Monument classÃ © FR14 Site acquis par le Conservatoire de l'espace littoral et des rivages lacustres FR15 Parc naturel rÃ ©gional FR16 Parc national (zone pÃ ©riphÃ ©rique) FR17 RÃ ©serve nationale de chasse FR18 RÃ ©serve de chasse du domaine public maritime FR19 RÃ ©serve de chasse du domaine public fluvial FR20 RÃ ©serve de chasse approuvÃ ©e FR21 RÃ ©serve de pÃ ªche du domaine public fluvial FR22 RÃ ©serve conventionnelle FR23 ForÃ ªt domaniale FR24 ForÃ ªt communale bÃ ©nÃ ©ficiant du rÃ ©gime forestier C FR31 Site acquis par un conservatoire des sites FR32 Site acquis par le dÃ ©partement FR33 RÃ ©serve libre (Ã caractÃ ¨re privÃ ©) IRELAND (IE) Category Code Type 1E00 NO PROTECTION STATUS A 1E01 National nature reserve Section 15 of Wildlife Act 1976 IE02 National nature reserve Section 16 of Wildlife Act 1976 IE03 National park IE04 Refuge for fauna Wildlife Act 1976 IE05 No shooting area (Wildfowl Sanctuary) Wildlife Act 1976 B IE11 Fresh waters designated under terms of directive 87/659/EEC  S.I. 293 of 1988 IE12 Tree preservation order Planning Acts 1963 and subsequent IE13 Special amenity area order  Planning Acts 1963 and subsequent C IE21 Land owned by a non-governmental organization for nature conservation ITALIA (IT) Category Code Type IT00 NESSUN TIPO DI PROTEZIONE A IT01 Parco nazionale IT02 Riserva naturale statale IT03 Parco naturale interregionale IT04 Parco naturale regionale/provinciale IT05 Riserva naturale regionale/provinciale IT06 Monumenti naturali IT07 Oasi di protezione della fauna B IT11 Bellezze naturali IT12 Aree di verde urbano IT13 Vincoli idrogeologici IT14 Aree di protezione di sorgenti d'acqua C IT21 Oasi di protezione costituite da soggetti privati IT22 Fondi chiusi LUXEMBOURG (LU) Category Code Type LU00 AUCUN STATUT DE PROTECTION A LU 01 Zone verte LU 02 Zone protegÃ ©e LU 03 Site Ã ©co LU 04 Paysage protÃ ©gÃ © LU 05 Parc naturel B LU 11 Sites et monuments LU 12 RÃ ©serve de chasse domaniale LU 13 RÃ ©serve de chasse communale LU 14 RÃ ©serve piscicole LU 15 Zones et secteur de protection des eaux C LU 21 RÃ ©serve naturelle privÃ ©e NEDERLAND (NL) Category Code Type NL00 GEEN BECHERMINGSSTATUS A NL01 Natuurbeschermingswet C NL21 Natuurreservaat met beheerssubsidie NL22 Nationaal park NL23 Relatienota-beheersgebieden Ã STERREICH (AT) Category Code Type AT00 OHNE SCHUTZSTATUS A AT01 Nationalpark AT02 Naturpark AT03 Naturschutzgebiet AT04 Landschaftsschutzgebiet AT05 Ruhegebiet AT06 GeschÃ ¼tzter Landschaftsteil AT07 GeschÃ ¼tzte GrÃ ¼nbestÃ ¤nde AT08 GeschÃ ¼tzte Naturgebilde von Ã ¶rtlicher Bedeutung AT09 Sonstige Landschaftsteile AT10 Naturdenkmal AT11 NaturhÃ ¶hlen AT12 Baumschutz (in der Stadt Salzburg) AT13 Moorschutz AT14 Feuchtgebietsschutz AT15 Auwaldschutz AT16 Schutz stehender GewÃ ¤sser (einschlieÃ lich Uferbereich) AT17 Schutz flieÃ ender GewÃ ¤sser (einschlieÃ lich Uferbereich) AT18 Schutz der Gletscher AT19 Schutz der Alpinregion (bzw. d. Alpinen Ã dlandes) AT20 Seltene und bedrohte Tierarten (aufgelistet) sowie deren LebensrÃ ¤ume AT21 Seltene und bedrohte Pflanzenarten (aufgelistet) sowie deren LebensrÃ ¤ume AT22 Pilze B AT31 Naturwaldzellen (Forstrecht) AT32 Erholungswald (Forstrecht) AT33 Schutzwald (Forstrecht) AT34 Wasserschutzgebiete (Wasserrecht) AT35 Wasserschongebiete (Wasserrecht) AT36 Ã kologisch besonders wertvolle Gebiete (Raumordnung) C AT41 MoorerhaltungsprÃ ¤mien AT42 MÃ ¤hprÃ ¤mien in Streuwiesen AT43 MÃ ¤hprÃ ¤mien in sonstigen Feuchtwiesen AT44 MÃ ¤hprÃ ¤mien in Halbtrockenrasen AT45 WeideverzichtsprÃ ¤mien (zumeist in Feuchtgebieten) AT46 BeweidungsprÃ ¤mien (zumeist in Halbtrockenrasen oder Almbereich) AT47 LÃ ¤rchenwiesenprÃ ¤mien (zur Erhaltung der traditionellen Kulturform LÃ ¤rchenwiese) AT48 DÃ ¼ngeverzichtsprÃ ¤mien (zumeist in Feuchtgebieten und Halbtrockenrasen) AT49 AlmbewirtschaftungsprÃ ¤mien AT50 PrÃ ¤mien fÃ ¼r AuÃ ernutzungsteilung von Ã ¶kologisch wertvollen Gebieten wie NaturwÃ ¤ldern, AuwÃ ¤ldern PORTUGAL (PT) Category Code Type PT00 SEM ESTATUTO DE PROTECÃ Ã O A PT01 Reserva integral PT02 RefÃ ºgio ornitolÃ ³gico PT03 Reserva botÃ ¢nica PT04 Reserva zoolÃ ³gica PT05 Ã rea ornitolÃ ³gica a recuperar PT06 Parque nacional PT07 Reserva natural PT08 Parque natural PT09 Monumento natural PT10 SÃ ­tio classificado PT11 Paisagem protegida B PT21 Reserva ecÃ ³logica nacional PT22 DomÃ ­nio pÃ ºblico hÃ ­drico PT23 Reserva agrÃ ­cola nacional PT24 Mata nacional PT25 Reserva florestal natural integral PT26 Reserva florestal natural parcial PT27 Reserva florestal de recreio PT28 Zona de caÃ §a proibida PT29 Reserva de caÃ §a PT30 Zona de caÃ §a nacional PT31 Zona de pesca proibida PT32 Zona de pesca reservada PT33 Zona de defesa e controlo urbano C PT41 SÃ ­tio de interesse biolÃ ³gico SUOMI /FINLAND (FI) Category Code Type FI00 EI SUOJELTU A FI01 Luonnonpuisto (Strict nature reserve) FI02 Kansallispuisto (National park) FI03 Valtion luonnonsuojelualue (State nature reserve) FI04 Luonnonmuistomerkki valtion maalla (Natural monument on state-owned land) B FI11 ErÃ ¤maa-alue (Wilderness area) FI12 Valtion retkeilyalue (State hiking area) FI13 MetsÃ ¤hallituksen pÃ ¤Ã ¤tÃ ¶ksellÃ ¤ suojeltu valtion metsÃ ¤ (State forest protected by decision of the Forest and Park Service) FI14 Maa-aineslain nojalla suojeltu harju- tai kallioalue (Esker or rock area protected by the Land Extraction Act) FI15 Koskiensuojelulain nojalla suojeltu vesistÃ ¶ (Water system protected by the Act on Protection of Rapids) C FI16 Yksityinen luonnonsuojelualue (Private nature reserve) FI17 Luonnonmuistomerkki yksityismaalla (Natural monument on private land) SVERIGE (SE) Category Code Type SE00 UTAN SKYDDSSTATUS A SE01 Nationalpark (National park) SE02 Naturreservat (Nature reserve) SE03 NaturvÃ ¥rdsomrÃ ¥de (Nature conservation area) SE04 Biotopskydd (Habitat protection) SE05 SamrÃ ¥dsomrÃ ¥de (Consultation area) SE06 SÃ ¤rskilt skydd fÃ ¶r djur eller vÃ ¤xtart inom ett omrÃ ¥de (Wildlife sanctuary) UNITED KINGDOM (UK) Category Code Type UK00 NO PROTECTION STATUS A UK01 National nature reserve UK02 Marine nature reserve UK03 Area of Special protection for birds UK04 Site of Special scientific interest/Area of Special scientific interest (Northern Ireland) C UK21 Land owned by a non-governmental organization for nature conservation Appendix E Impacts and activities influencing the conservation status of the site Code Category Agriculture, Forestry 100 Cultivation 101 modification of cultivation practices 102 mowing /Cutting 110 Use of pesticides 120 Fertilisation 130 Irrigation 140 Grazing 141 abandonment of pastoral systems 150 Restructuring agricultural land holding 151 removal of hedges and copses 160 General Forestry management 161 Forestry planting 162 artificial planting 163 Forestry replanting 164 forestry clearance 165 removal of undergrowth 166 removal of dead and dying trees 167 exploitation without replanting 170 Animal breeding 171 stock feeding 180 Burning 190 Agriculture and forestry activities not referred to above Fishing, hunting and collecting 200 Fish and Shellfish Aquaculture 210 Professional fishing 211 fixed location fishing 212 trawling 213 drift-net fishing 220 Leisure fishing 221 bait digging 230 Hunting 240 Taking /Removal of fauna, general 241 collection (insects, reptiles, amphibians) 242 taking from nest (falcons) 243 trapping, poisoning, poaching 244 other forms of taking fauna 250 Taking /Removal of flora, general 251 pillaging of floristic stations 290 Hunting, fishing or collecting activities not referred to above Mining and extraction of materials 300 Sand and gravel extraction 301 quarries 302 removal of beach materials 310 Peat extraction 311 hand cutting of peat 312 mechanical removal of peat 320 Exploration and extraction of oil or gas 330 Mines 331 open cast mining 332 underground mining 340 Salt works 390 Mining and extraction activities not referred to above Urbanization, industrialization and similar activities 400 Urbanized areas, human habitation 401 continuous urbanization 402 discontinuous urbanization 403 dispersed habitation 409 other patterns of habitation 410 Industrial or commercial areas 411 factory 412 industrial stockage 419 other industrial /commercial areas 420 Discharges 421 disposal of household waste 422 disposal of industrial waste 423 disposal of inert materials 424 other discharges 430 Agricultural structures 440 Storage of materials 490 Other urbanization, industrial and similar activities Transportation and communication 500 Communication networks 501 paths, tracks, cycling tracks 502 routes, autoroutes 503 railway lines, TGV 504 port areas 505 airport 506 aerodrome, heliport 507 bridge, viaduct 508 tunnel 509 other communication networks 510 Energy transport 511 electricity lines 512 pipe lines 513 other forms of energy transport 520 Shipping 530 Improved access to site 590 Other forms of transportation and communication Leisure and tourism (some included above under different headings) 600 Sport and leisure structures 601 golf course 602 skiing complex 603 stadium 604 circuit, track 605 hippodrome 606 attraction park 607 sports pitch 608 camping and caravans 609 other sport /leisure complexes 610 Interpretative centres 620 Outdoor sports and leisure activities 621 nautical sports 622 walking, horseriding and non-motorized vehicles 623 motorized vehicles 624 mountaineering, rock climbing, speliology 625 gliding, delta plane, paragliding, balooning 626 skiing, off-piste 629 other outdoor sports and leisure activities 690 Other leisure and tourism impacts not referred to above Pollution and other human impacts/activities 700 Pollution 701 water pollution 702 air pollution 703 soil pollution 709 other forms or mixed forms of pollution 710 Noise nuisance 720 Trampling, overuse 730 Military manoeuvres 740 Vandalism 790 Other pollution or human impacts/activities Human induced changes in hydraulic conditions (wetlands and marine environments) 800 Landfill, land reclamation and drying out, general 801 polderisation 802 reclamation of land from sea, estuary or marsh 803 infilling of ditches, dykes, ponds, pools, marshes or pits 810 Drainage 811 management of aquatic and bank vegetation for drainage purposes 820 Removal of sediments (mud...) 830 Canalisation 840 Flooding 850 Modification of hydrographic functioning, general 851 modification of marine currents 852 modifying structures of inland water courses 853 management of water levels 860 Dumping, depositing of dredged deposits 870 Dykes, embankments, artificial beaches, general 871 sea defense or coast protection works 890 Other human induced changes in hydraulic conditions Natural processes (biotic and abiotic) 900 Erosion 910 Silting up 920 Drying out 930 Submersion 940 Natural catastrophes 941 inundation 942 avalanche 943 collapse of terrain, landslide 944 storm, cyclone 945 volcanic activity 946 earthquake 947 tidal wave 948 fire (natural) 949 other natural catastrophes 950 Biocenotic evolution 951 accumulation of organic material 952 eutrophication 953 acidification 954 invasion by a species 960 Interspecific faunal relations 961 competition (example: gull/tern) 962 parasitism 963 introduction of disease 964 genetic pollution 965 predation 966 antagonism arising from introduction of species 967 antagonism with domestic animals 969 other forms or mixed formsof interspecific faunal competition 970 Interspecific floral relations 971 competition 972 parasitism 973 introduction of disease 974 genetic pollution 975 lack of pollinating agents 976 damage by game species 979 other forms or mixed forms of interspecific floral competition 990 Other natural processes